Exhibit 10.2

PUBLIC

EXECUTION VERSION

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 24, 2006, first amended and
restated in its entirety as of May 27, 2009 and further amended and restated in
its entirety as of April 13, 2010 (this “Credit Agreement”), among CSC HOLDINGS,
LLC (formerly known as CSC HOLDINGS, INC.), a Delaware limited liability company
(the “Company”), the Restricted Subsidiaries identified herein, the lenders
which are parties hereto, together with their respective successors and assigns,
and BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and L/C
Issuer.

WHEREAS, on June 26, 2001, the Company, certain of its subsidiaries named
therein, the several banks whose names are set forth on the signature pages
thereof, and Toronto Dominion (Texas), Inc., as arranging agent and as
administrative agent, entered into the Existing Credit Agreement;

WHEREAS, the Company and the Restricted Subsidiaries are engaged in the business
of developing, constructing, owning, acquiring, altering, repairing, financing,
operating, maintaining, publishing, distributing, promoting and otherwise
exploiting cable television systems and related businesses, including, without
limitation, telecommunications services, data transmission and telephony
activities; and

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth in Section 7.10, including the repayment in full of all amounts
outstanding under the Existing Credit Agreement and the replacement thereof with
these facilities, and the Lenders are willing to do so on the terms and
conditions set forth herein, and each of the Guarantors expects to derive
benefit, directly or indirectly, from such extensions of credit.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Accession Agreement” means a duly executed accession agreement to an Extended
Facility Agreement, substantially in the form attached as Exhibit B to an
Extended Term A Facility Agreement or Extended Revolving Credit Facility
Agreement, as applicable.

“Accession Effective Date” has the meaning specified in Section 2.16(a).



--------------------------------------------------------------------------------

“Accumulated Funding Deficiency” shall mean an accumulated funding deficiency as
defined in Section 302 of ERISA.

“Additional Extended Facility Extension Fee” has the meaning specified in
Section 2.16(d).

“Additional Extension Fee” has the meaning specified in Section 2.15(c)(ii).

“Additional Facility” means any additional tranche of commitments and loans
established pursuant to an Additional Facility Supplement.

“Additional Facility Borrowing” mean, with regard to an Additional Facility, a
borrowing consisting of simultaneous Additional Facility Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Additional Facility Lenders party to, and pursuant to Section 1
of, the respective Additional Facility Supplement.

“Additional Facility Closing Date” means, with regard to an Additional Facility,
the first date all the conditions precedent set forth in the respective
Additional Facility Supplement are satisfied or waived in accordance with
Section 2.15(d).

“Additional Facility Commitment” means, with regard to an Additional Facility,
as to each Additional Facility Lender, its obligation to make Additional
Facility Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment” or “Additional Revolving Credit Commitment”, as applicable, or
opposite such caption in the Assignment and Assumption pursuant to which such
Additional Facility Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“Additional Facility Lender” means, at any time, with regard to an Additional
Facility, (a) on or prior to the respective Additional Facility Closing Date,
any Lender that has an Additional Facility Commitment under that Additional
Facility at such time and (b) at any time after such Additional Facility Closing
Date, any Lender that holds Additional Facility Loans or Additional Facility
Commitments under that Additional Facility at such time.

“Additional Facilities Limit” means, with regard to an Additional Facility, an
amount equal to $5,233,000,000 minus the aggregate amount of all undrawn
Commitments and Loans outstanding under all other existing Facilities (including
any other Additional Facilities and/or Extended Facilities being entered into on
such date, but after giving effect to any repayments of Loans (and reductions of
Commitments) to be made with the proceeds of any such Additional Facility and/or
any Extended Facility on such date or as evidenced by an irrevocable notice
delivered by the Company on such date in the manner set forth in Section 2.04(a)
or Section 2.05(a), as applicable; provided that, in no event shall the
aggregate amount of outstanding Loans at any time exceed $5,233,000,000.

 

2



--------------------------------------------------------------------------------

“Additional Facility Loan” means, with regard to an Additional Facility, an
advance made by an Additional Facility Lender under such Additional Facility.

“Additional Facility Note” means, with regard to an Additional Facility, a
promissory note made by the Company in favor of an Additional Facility Lender
under such Additional Facility, evidencing Additional Facility Loans made by
such Additional Facility Lender under such Additional Facility, substantially in
the form of Schedule I to the respective Additional Facility Supplement.

“Additional Facility Supplement” means either an Additional Incremental Term
Facility Supplement or an Additional Revolver/Term A Facility Supplement, as the
context may require.

“Additional Incremental Term Facility” means an Additional Facility designated
as an “Additional Incremental Term Facility” by the Company and established
pursuant to an Additional Incremental Term Facility Supplement.

“Additional Incremental Term Facility Supplement” means a supplement to this
Agreement in substantially the form of Exhibit J-1 hereto duly completed such
that such supplement shall set forth the terms and conditions relating to an
Additional Incremental Term Facility.

“Additional Revolver/Term A Facility” means an Additional Facility designated as
an “Additional Revolver/Term A Facility” by the Company and established pursuant
to an Additional Revolver/Term A Facility Supplement.

“Additional Revolver/Term A Facility Supplement” means a supplement to this
Agreement in substantially the form of Exhibit J-2 hereto duly completed such
that such supplement shall set forth the terms and conditions relating to an
Additional Revolver/Term A Facility.

“Additional Term Facility Amount” means, at any time, with regard to an
Additional Facility (other than a Revolving Credit Facility), (a) on or prior to
an Additional Facility Closing Date, the aggregate amount of the “Additional
Term Facility Commitments” set forth in the respective Additional Facility
Supplement at such time and (b) thereafter, the aggregate principal amount of
all Loans outstanding funded pursuant to such Additional Term Facility
Commitments.

“Additional Term Facility Commitment” means, with regard to an Additional
Facility, as to each Additional Facility Lender thereunder, its obligation to
make Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment”, or opposite such caption in the Assignment and Assumption pursuant
to which such Additional Facility Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person which owns directly or indirectly 10% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a corporation or
partnership solely by reason of his or her being an officer, director or partner
of such entity, except in the case of a partner if his or her interests in such
partnership shall qualify him or her as an Affiliate.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement Date” means February 24, 2006.

“Annualized Operating Cash Flow” shall mean, as at any date, an amount equal to
the sum of (i) Operating Cash Flow (excluding any non-recurring cash items of
the Company and its Restricted Subsidiaries in excess of $10,000,000 included in
deriving Operating Cash Flow in such period) for the period of three complete
consecutive calendar months ending on or most recently prior to such date,
multiplied by four, plus (ii) any non-recurring cash items excluded in clause
(i) above.

“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on or prior to
the Closing Date, such Term A-1 Lender’s Term A-1 Commitment at such time and
(ii) thereafter, the principal amount of such Term A-1 Lender’s Term A-1 Loans
at such time, (b) in respect of the Term A-2 Facility, with respect to any
Term A-2 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term A-2 Facility represented by (i) on or prior to the Closing
Date, such Term A-2 Lender’s Term A-2 Commitment at

 

4



--------------------------------------------------------------------------------

such time and (ii) thereafter, the principal amount of such Term A-2 Lender’s
Term A-2 Loans at such time, (c) in respect of the Incremental B Term Facility,
with respect to any Incremental B Term Lender at any time, the percentage
(carried out to the ninth decimal place) of the Incremental B Term Facility
represented by the principal amount of such Incremental B Term Lender’s
Incremental B Term Loans at such time, (d) in respect of the Incremental B-2
Extended Term Facility, with respect to any Incremental B-2 Extended Term Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Incremental B-2 Extended Term Facility represented by the principal amount of
such Incremental B-2 Extended Term Lender’s Incremental B-2 Extended Term Loans
at such time, (e) in respect of an Additional Facility, with respect to any
Additional Facility Lender party thereto at any time, the percentage (carried
out to the ninth decimal place) of the Additional Term Facility Amount
represented by (i) on or prior to the respective Additional Facility Closing
Date, such Additional Facility Lender’s Additional Term Facility Commitment at
such time and (ii) thereafter, the principal amount of such
Additional Facility Lender’s Additional Facility Loans funded pursuant to such
Additional Term Facility Commitment at such time, (f) in respect of an
Extended Facility, with respect to any Extended Facility Lender party thereto at
any time, the percentage (carried out to the ninth decimal place) of the
Extended Term Facility Amount represented by the principal amount of such
Extended Facility Lender’s Extended Facility Loans at such time under such
Extended Facility and (g) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 (or, in the case of any Incremental Term Lender, on Schedule I to
the Incremental Term Supplement and, in the case of any Additional Facility
Lender, on Schedule I to the respective Additional Facility Supplement, if any)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Rate” means, (a) with respect to each Term A Facility and the
Revolving Credit Facility, the applicable percentage per annum set forth below
determined by reference to the Cash Flow Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(d), provided that, (i) for the first six months following the
Closing Date, the Applicable Rate in respect of the Term A-1 Facility and the
Revolving Credit Facility shall not be less than 0.25% per annum for Base Rate
Loans and 1.25% per annum for Eurodollar Rate Loans and (ii) from the 91st day
following the Closing Date until the Maturity Date applicable to the Term A-2
Facility, the then Applicable Rate in respect to the Term A-2 Facility shall be
increased by 0.25%:

 

5



--------------------------------------------------------------------------------

     Revolving Credit Facility and
Term A Facility (other than the
Term A-2 Facility)     Term A-2 Facility   Pricing
Level    Cash Flow
Ratio    Eurodollar Rate
(Letters of  Credit)     Base Rate     Eurodollar
Rate     Base
Rate   1    <4.00:1    0.75 %    0.00 %    1.25 %    0.25 %  2    ³4.00:1 but
<4.75:1    1.00 %    0.00 %    1.25 %    0.25 %  3    ³4.75:1 but
<5.50:1    1.25 %    0.25 %    1.25 %    0.25 %  4    ³5.50:1 but
<6.50:1    1.50 %    0.50 %    1.50 %    0.50 %  5    ³6.50:1    1.75 %    0.75
%    1.75 %    0.75 % 

(b) in respect of the Incremental Term Facility, the rate specified as such in
the Incremental Term Supplement and (c) in respect of any Additional Facility,
the rate specified as such in the respective Additional Facility Supplement.

Any increase or decrease in the Applicable Rate resulting from a change in the
Cash Flow Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.01(d); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply in respect of each Term A Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Revolving Credit Facility, the Incremental Term Facility or the
Additional Facilities, if any, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan, a Revolving Credit Loan, an Incremental
Term Loan or an Additional Facility Loan, if any, respectively, at such time,
and (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

6



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the applicable
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated February 24,
2006, among the Company, the Administrative Agent and the L/C Issuer.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan, an Incremental
Term Loan or an Additional Facility Loan, if any, that bears interest based on
the Base Rate.

“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, an
Incremental Term Borrowing or an Additional Facility Borrowing, if any, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

 

7



--------------------------------------------------------------------------------

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Credit Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Flow Ratio” shall mean, as at any date, the ratio of (i) the sum of the
aggregate outstanding principal amount of all Indebtedness of the Company and
the Restricted Subsidiaries outstanding on such date (determined on a
consolidated basis) plus (but without duplication of Indebtedness supported by
Letters of Credit) the aggregate undrawn face amount of all L/C Obligations
outstanding on such date to (ii) Annualized Operating Cash Flow determined as at
the last day of the quarter covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d) hereof, a copy
of which has been delivered to the Administrative Agent (and any change in such
ratio as a result of a change in the amount of Indebtedness or Letters of Credit
shall be effective as of the date such change shall occur and any change in such
ratio as a result of a change in the amount of Annualized Operating Cash Flow
shall be effective as of the date of receipt by the Administrative Agent of the
Compliance Certificate delivered pursuant to Section 7.01(d) hereof, reflecting
such change). Notwithstanding the foregoing, for purposes of calculating the
Cash Flow Ratio, there shall be excluded from Indebtedness, to the extent
otherwise included as Indebtedness, (A) any deferred or contingent obligation of
the Company to pay the consideration for an Investment not prohibited by
Section 7.17 hereof to the extent such obligation can be satisfied with the
delivery of common stock of the Parent Corp. or other equity interests of the
Parent Corp. and the Company covenants and agrees in a notice to the
Administrative Agent that such obligation shall be satisfied solely by the
delivery of such common stock or other equity interests; (B) any deferred
purchase price in connection with any acquisition not prohibited by Section 7.17
to the extent that the Company’s obligations in respect of such deferred
purchase price consist solely of an agreement to deliver common stock of the
Parent Corp. or other equity interests of the Parent Corp.; (C) all obligations
under any interest rate Swap Contract; and (D)(x) all obligations under any
Guarantee permitted under subparagraph (viii) of Section 7.13 hereof and (y) all
obligations under any Guarantee not prohibited by Section 7.13 hereof so long as
the obligations under such Guarantees referred to in this clause (y) are
payable, solely at the option of the Company, in common stock of the Parent
Corp. or other equity interests of the Parent Corp. and the Company covenants
and agrees in a notice to the Administrative Agent that such obligation shall be
satisfied solely by the delivery of such common stock or other equity interests.

 

8



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.05.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent for the Lenders under the Pledge Agreement and its successors in such
capacity.

“Collateral Documents” means, collectively, the Pledge Agreement, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a Revolving
Credit Commitment, an Incremental Term Commitment or an Additional Facility
Commitment, if any, as the context may require.

“Commitment Fee” shall have the meaning given to such term in Section 2.08(a)
hereof and in each Extended Revolving Credit Facility Agreement.

“Commitment Increase Threshold” means $3,500,000,000.

 

9



--------------------------------------------------------------------------------

“Company” shall have the meaning given to such term in the preamble to this
Credit Agreement.

“Company Materials” has the meaning specified in Section 7.01

“Compliance Certificate” shall mean a certificate of a senior financial
executive of the Company in substantially the form of Exhibit C hereto.

“Consolidated Cash Taxes” shall mean, for any period, the sum of all federal,
state and local income taxes on operations paid during such period by the
Company and the Restricted Subsidiaries and all tax consolidated Unrestricted
Subsidiaries taken as a whole, net of any actual reimbursements therefor
received from any Unrestricted Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CSC Technology” shall mean CSC Technology, Inc., a Delaware corporation.

“Debenture Debt” shall mean (i) all debt listed on Schedule 7.12 hereto under
the heading “Subordinated Debentures” or “Senior Debentures” and (ii) all
Permitted Debt.

“Debt Instruments” shall mean, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) dispositions of
inventory in the ordinary course of business; and (iii) dispositions of property
by any Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Company or a Guarantor.

“Dolan” shall mean Charles F. Dolan.

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Members” shall mean Dolan, his spouse, his descendants and any
spouse of any of such descendants.

“Dollars” and “$” shall mean lawful money of the United States of America.

 

11



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) with respect to any assignment of any Revolving
Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit Lender,
(ii) an Affiliate of a Revolving Credit Lender, and (iii) any other Person
(other than a natural person) approved by (A) the Administrative Agent, (B) in
the case of any assignment of a Revolving Commitment, the L/C Issuer, and
(C) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed), (b) subject to clause
(c) below, with respect to any assignment of any Term Commitment or Term Loan,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund, and
(iv) any other Person (other than a natural person) approved by (A) the
Administrative Agent, and (B) in the case of the Term A Facility and unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed), and (c) with respect to any
assignment of any Term A-2 Commitment or Term A-2 Loan by any Term A-2 Lender
made prior to June 30, 2006, (i) an Affiliate of such Term A-2 Lender and
(ii) any other Person (other than a natural person) approved by, unless an Event
of Default has occurred and is continuing, the Company; provided that, in each
case, notwithstanding the foregoing, “Eligible Assignee” shall not include the
Company or any of the Company’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

12



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, when used with respect to a Plan, ERISA, the PBGC
or a provision of the Code pertaining to employee benefit plans, any Person that
is a member of any group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code of which the Company is a member.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =      

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan, an
Incremental Term Loan or an Additional Facility Loan, if any, that bears
interest at a rate based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

13



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events described in Article VIII
hereof.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 180 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a leasehold, the termination or expiration of such leasehold.

“Excluded Indebtedness” shall have the meaning given to such term in
Section 8.01(e) hereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Company is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.12), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Seventh Amended and Restated
Credit Agreement dated as of June 26, 2001, among the Company, the Restricted
Subsidiaries named therein, Toronto Dominion (Texas), Inc., as agent, and a
syndicate of lenders.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.03.

“Extended Additional Facility” means an Extended Facility designated as an
“Extended Additional Facility” by the Company and established pursuant to an
Extended Additional Facility Agreement.

 

14



--------------------------------------------------------------------------------

“Extended Additional Facility Agreement” means an agreement substantially the
form of Exhibit K-1 hereto duly completed such that such agreement shall set
forth the terms and conditions relating to an Extended Additional Facility.

“Extended Facility” means any additional tranche reflecting an extension of the
maturity and, if applicable, amortization schedule of any Facility established
pursuant to an Extended Facility Agreement, with such Extended Facility
Agreement to specify the tranche designation of such extended Facility, which
may be the same designation as an extended Prior Facility if the terms and
conditions, including maturity date, amortization schedule, interest rate and
extension fees, are identical.

“Extended Facility Agreement” means an Extended Incremental Term Facility
Agreement, an Extended Revolving Credit Facility Agreement, an Extended Term A
Facility Agreement or an Extended Additional Facility Agreement, as the context
may require.

“Extended Facility Borrowing” mean, with regard to an Extended Facility, a
borrowing consisting of simultaneous Extended Facility Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Extended Facility Lenders party to, and pursuant to this Credit
Agreement in respect of the Extended Facility Agreement.

“Extended Facility Closing Date” means, with regard to an Extended Facility, the
first date all the conditions precedent set forth in the respective Extended
Facility Agreement are satisfied or waived in accordance with Section 2.16(d).

“Extended Facility Lender” means, at any time, with regard to an Extended
Facility, any Lender that holds Extended Facility Loans or Commitments under
such Extended Facility at such time.

“Extended Facility Loan” means, with regard to an Extended Facility, an advance
made by an Extended Facility Lender under such Extended Facility.

“Extended Facility Note” means, with regard to an Extended Facility, a
promissory note made by the Company in favor of an Extended Facility Lender
under such Extended Facility, evidencing Extended Facility Loans made by such
Extended Facility Lender under such Extended Facility, substantially in the form
of Schedule II to the respective Extended Facility Agreement.

“Extended Incremental Term Facility” means an Extended Facility designated as an
“Extended Incremental Term Facility” by the Company and established pursuant to
an Extended Incremental Term Facility Agreement.

“Extended Incremental Term Facility Agreement” means an agreement substantially
the form of Exhibit K-2 hereto duly completed such that such agreement shall set
forth the terms and conditions relating to an Extended Incremental Term
Facility.

 

15



--------------------------------------------------------------------------------

“Extended Revolving Credit Facility” means an Extended Facility designated as an
“Extended Revolving Credit Facility” by the Company and established pursuant to
an Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” means an agreement in
substantially the form of Exhibit K-3 hereto duly completed such that such
agreement shall set forth the terms and conditions relating to an Extended
Revolving Credit Facility.

“Extended Term A Facility” means an Extended Facility designated as an “Extended
Term A Facility” by the Company and established pursuant to an Extended Term A
Facility Agreement.

“Extended Term A Facility Agreement” means an agreement in substantially the
form of Exhibit K-4 hereto duly completed such that such agreement shall set
forth the terms and conditions relating to an Extended Term A Facility.

“Extended Term Facility Amount” means, at any time, with regard to an Extended
Facility (other than a Revolving Credit Facility), the aggregate principal
amount of all Extended Facility Loans outstanding thereunder.

“Extension Fee Letter” means the letter agreement, dated May 27, 2009, between
the Company and the Administrative Agent relating to the fees payable to the
Incremental B-2 Extended Term Lenders.

“Extension Fees” means (i) any extension fee payable under the Extension Fee
Letter or under any Extended Facility Agreement, (ii) any Additional Extension
Fee and (iii) any Additional Extended Facility Extension Fee.

“Facility” means the Term A-1 Facility, the Term A-2 Facility, the Revolving
Credit Facility, the Incremental B Term Facility, the Incremental B-2 Extended
Term Facility, an Additional Facility (other than an Additional Facility that is
a Revolving Credit Facility) or an Extended Facility (other than an Extended
Facility that is a Revolving Credit Facility) as the context may require.

“Facility Type” means, with respect to a Facility, its character as a
Incremental Term Facility, a Revolving Credit Facility or a Term A Facility.

“Facility Fee Letter” means the letter agreement, dated February 24, 2006, among
the Company, the Joint Lead Arrangers and the Initial Lenders.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the

 

16



--------------------------------------------------------------------------------

average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means the Facility Fee Letter, the Bank of America Fee Letter and
the Extension Fee Letter.

“First Amended and Restated Date” means May 27, 2009.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise” shall mean a franchise, license or other authorization or right to
construct, own, operate, promote and/or otherwise exploit any cable television
system granted by the Federal Communications Commission (or any successor agency
of the Federal government) or any state, county, city, town, village or other
local governmental authority.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lenders” shall have the meaning set forth in Section 10.06(h).

“Guarantee” shall have the meaning given to such term in Section 7.13 hereof.

“Guarantors” shall mean the Persons set forth on Schedule 1.01(iii) hereto and
each New Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.08 hereof.

 

17



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Honor Date” shall have the meaning given to such term in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Incremental B Term Borrowing” means a borrowing consisting of simultaneous
Incremental B Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Incremental B
Term Lenders pursuant to Section 1 of the Incremental Term Supplement.

“Incremental B Term Facility” means, at any time after the Incremental Term
Closing Date, the aggregate principal amount of the Incremental B Term Loans of
all Incremental B Term Lenders outstanding at such time.

“Incremental B Term Lender” means at any time, any Lender that holds Incremental
B Term Loans at such time.

“Incremental B Term Loan” means an advance made by any Incremental B Term Lender
under the Incremental B Term Facility.

“Incremental B Term Note” means a promissory note made by the Company in favor
of an Incremental B Term Lender, evidencing Incremental B Term Loans made by
such Incremental B Term Lender, substantially in the form of Exhibit A-2 to the
Incremental Term Supplement.

“Incremental B-2 Extended Term Borrowing” means a borrowing consisting of
simultaneous Incremental B-2 Extended Term Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Incremental B-2 Extended Term Lenders pursuant to Section 1 of the
Incremental Term Supplement.

“Incremental B-2 Extended Term Facility” means, at any time after the
Incremental Term Closing Date, the aggregate principal amount of the Incremental
B-2 Extended Term Loans of all Incremental B-2 Extended Term Lenders outstanding
at such time.

 

18



--------------------------------------------------------------------------------

“Incremental B-2 Extended Term Lender” means at any time, any Lender that holds
Incremental B-2 Extended Term Loans at such time.

“Incremental B-2 Extended Term Loan” means an advance made by any Incremental
B-2 Extended Term Lender under the Incremental B-2 Extended Term Facility.

“Incremental B-2 Extended Term Note” means a promissory note made by the Company
in favor of an Incremental B-2 Extended Term Lender, evidencing Incremental B-2
Extended Term Loans made by such Incremental B-2 Extended Term Lender,
substantially in the form of Exhibit A-3 to the Incremental Term Supplement.

“Incremental Term Borrowing” means an Incremental B Term Borrowing, an
Incremental B-2 Extended Term Borrowing, or an Extended Facility Borrowing under
any Extended Incremental Facility, as the context may require.

“Incremental Term Closing Date” means March 29, 2006.

“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make Incremental Term Loans to the Company pursuant to Section 1
of the Incremental Term Supplement in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule I to the Incremental Term Supplement under the caption “Incremental
Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Incremental Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

“Incremental Term Facility” means, collectively, the Incremental B Term
Facility, the Incremental B-2 Extended Term Facility and each Extended
Incremental Term Facility, or individually, as the context may require.

“Incremental Term Lender” means any Incremental B Term Lender, any Incremental
B-2 Extended Term Lender, any Lender party to any Extended Incremental Term
Facility, as the context may require, and, for purposes of the definition of
“Required Revolver/Term A Lenders”, any Lender party to any Additional
Incremental Term Facility.

“Incremental Term Loan” means an Incremental B Term Loan, an Incremental B-2
Extended Term Loan, or an Extended Facility Loan made pursuant to any Extended
Incremental Term Facility, as the context may require.

“Incremental Term Note” means, (a) on or prior to the First Amended and Restated
Date, a promissory note made by the Company in favor of an Incremental Term
Lender, evidencing Incremental Term Loans made by such Incremental Term Lender,
substantially in the form of Exhibit A-1 to the Incremental Term Supplement,
(b) thereafter, an Incremental B Term Note or an Incremental B-2 Extended Term
Note, as the context may require, and (c) an Extended Facility Note issued
pursuant to an Extended Incremental Term Facility Agreement.

 

19



--------------------------------------------------------------------------------

“Incremental Term Supplement” has the meaning specified in Section 2.14(b).

“Indebtedness” shall mean, as to any Person, Capital Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of business of such
Person. Without limiting the generality of the foregoing, such term shall
include (a) when applied to the Company and/or any Restricted Subsidiary, all
obligations of the Company and/or any Restricted Subsidiary under Swap Contracts
and (b) when applied to the Company or any other Person, all Indebtedness of
others Guaranteed by such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Lenders” shall mean Bank of America, Citibank, N.A., Bear Stearns
Corporate Lending Inc., Credit Suisse, JPMorgan Chase Bank, National
Association, and Merrill Lynch Capital Corporation.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made.

 

20



--------------------------------------------------------------------------------

“Investments” shall have the meaning given to such term in Section 7.17 hereof.

“ISP” shall mean the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or any Subsidiary or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joint Lead Arrangers” means, prior to the First Amended and Restated Date, Banc
of America Securities LLC and Citigroup Global Markets Inc., in their capacity
as exclusive joint lead arrangers, after the First Amended and Restated Date
until the Second Amended and Restated Date, Banc of America Securities LLC and
JP Morgan Chase Bank, National Association, in their capacity as exclusive joint
lead arrangers and on and after the Second Amended and Restated Date, Banc of
America Securities LLC, JP Morgan Chase Bank, National Association and Barclays
Capital, the investment banking division of Barclays Bank PLC, in their capacity
as exclusive joint lead arrangers.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder or,
with respect to Existing Letters of Credit, The Toronto-Dominion Bank.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of

 

21



--------------------------------------------------------------------------------

all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leases” shall mean leases and subleases (excluding Capital Lease Obligations),
licenses to use property, easements and pole attachments and conduit or trench
agreements and other rights to use telephone or utility poles, conduits or
trenches.

“Lender” means the banks or other financial institutions which are parties
hereto, including any Incremental Term Lender and any Additional Facility
Lender, together with their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
last Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(a)(i).

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Liens” shall have the meaning given to such term in Section 7.14 hereof.

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document,
(f) each Secured Hedge Agreement, (g) each Secured Cash Management Agreement,
(h) the Incremental Term Supplement, (i) each Additional Facility Supplement, if
any, and (j) each Extended Facility Agreement, if any; provided that for
purposes of the definition of

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” and Articles V through IX and Section 10.01, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

“Loan Parties” means, collectively, the Company and each Restricted Subsidiary.

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

“Materially Adverse Effect” shall mean a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Company
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by the Pledge
Agreement.

“Maturity Date” means (a) with respect to the Revolving Credit Facility (other
than any portion constituting an Additional Facility or an Extended Facility)
and the Term A-1 and A-2 Facilities, February 24, 2012, (b) with respect to the
Incremental B Term Facility and the Incremental B-2 Extended Term Facility, the
respective date specified as such in the Incremental Term Supplement, (c) with
respect to each Additional Facility, if any, the date specified as such in the
respective Additional Facility Supplement and (d) with respect to each Extended
Facility, if any, the date specified as such in the respective Extended Facility
Agreement.

“Monetization Indebtedness” shall mean Indebtedness of the Company or a
Restricted Subsidiary under prepaid forward contracts or similar arrangements
that require, inter alia, the Company or such Restricted Subsidiary to deliver,
at maturity or upon termination of such contract or arrangement, the capital
stock of any Person that is not an Affiliate of the Company and which capital
stock is owned by the Company or such Restricted Subsidiary prior to entering
into such contract or arrangement (any such capital stock being referred to
herein as the “Monetized Stock”) or an aggregate amount of cash determined by
reference to the fair market value of such Monetized Stock, and to pledge such
Monetized Stock to secure its delivery obligation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean proceeds received by the Company or any of the
Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Company or any of the
Restricted Subsidiaries, in each case after deduction of the costs of, and any
income, franchise, transfer or other tax liability arising from, such sale,
disposition, incurrence or issuance,

 

23



--------------------------------------------------------------------------------

(y) a capital contribution in respect of the common stock of any class of the
Company to the Company by the holder thereof, or (z) any insurance, condemnation
awards or other payment with respect to an Event of Loss, after deduction of the
costs of, and any income, franchise, transfer or other tax liability arising
therefrom. If any amount payable to the Company or any such Restricted
Subsidiary in respect of any such incurrence or issuance shall be or become
evidenced by any promissory note or other negotiable or non-negotiable
instrument, the cash proceeds received on any such note or instrument shall
constitute Net Cash Proceeds.

“New Common Stock” shall mean (x) any common stock of any class of the Company
issued after the Agreement Date or (y) any capital contribution to the Company
in respect of the common stock of any class of the Company to the Company by the
holder thereof made after the Agreement Date.

“New Preferred Stock” shall mean any preferred stock of the Company issued after
the Agreement Date, provided that pursuant to the terms thereof and of any
provision of the Company’s charter in respect thereof, such preferred stock is
neither (i) redeemable, payable or required to be purchased or otherwise retired
or extinguished in whole or in part (other than with common stock or other New
Preferred Stock of the Company), or convertible into any Indebtedness of the
Company, at a fixed or determinable date (whether by operation of a sinking fund
or otherwise), at the option of any Person other than the Company or upon the
occurrence of a condition not solely within the control of the Company (such as
a redemption required to be made out of future earnings) nor (ii) convertible
into preferred stock of the Company that may be so retired, extinguished or
converted, in the case of clause (i) or (ii) above, at any time before the date
that is one year after the last Maturity Date applicable to the Facilities as in
effect at the time of the issuance of such preferred stock.

“New Restricted Subsidiary” shall mean any New Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) and any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).

“New Subsidiary” shall mean any Person which becomes a Subsidiary of the Company
after the Closing Date.

“New Unrestricted Subsidiary” shall mean any New Subsidiary deemed an
Unrestricted Subsidiary pursuant to Section 7.08(a).

“Note” means a Term A-1 Note, a Term A-2 Note, a Revolving Credit Note, an
Incremental B Term Note, an Incremental B-2 Extended Term Note, an Additional
Facility Note, if any, or an Extended Facility Note, if any, as the context may
require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or

 

24



--------------------------------------------------------------------------------

hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Operating Cash Flow” shall mean, for any period, the following for the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP: (i) aggregate operating revenues minus
(ii) aggregate operating expenses (including technical, programming, sales,
selling, general administrative expenses and salaries and other compensation, in
each case net of amounts allocated to Affiliates, but excluding depreciation and
amortization and charges and credits relating to employee stock plans and
restructuring charges and credits and, to the extent otherwise included in
operating expenses, any losses resulting from a write-off or writedown of
Investments by the Company or any Restricted Subsidiary in Affiliates);
provided, however, that for purposes of determining Operating Cash Flow for any
period (A) there shall be excluded all management fees paid to the Company or
any Restricted Subsidiary during such period by any Unrestricted Subsidiary
other than any such amounts settled in cash to the extent not in excess of 5% of
Operating Cash Flow for the Company and the Restricted Subsidiaries as
determined without including any such fees and (B) Operating Cash Flow for such
period shall be increased or reduced, as the case may be, by the Operating Cash
Flow of assets or businesses acquired or disposed of (provided that in each case
it has an impact on Annualized Operating Cash Flow of at least $2,000,000)
(including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Company or any Restricted Subsidiary on or after the
first day of such period, determined on a pro forma basis reasonably
satisfactory to the Administrative Agent (it being agreed that it shall be
satisfactory to the Administrative Agent that such pro forma calculations may be
based upon GAAP as applied in the preparation of the financial statements for
the Company, delivered in accordance with Section 7.01 hereof rather than as
applied in the financial statements of the company whose assets were acquired
and may include, in the Company’s discretion, a reasonable estimate of savings
under existing contracts resulting from any such acquisitions), as though the
Company or such Restricted Subsidiary acquired or disposed of such assets on the
first day of such period. For purposes of this definition, operating revenues
and operating expenses shall exclude any non-recurring, non-cash items in excess
of $10,000,000.

“Original Principal Amount” as applied to any Term Facility (the “Amortizing
Facility”) shall mean (i) the aggregate principal amount of all Term Loans made
under such Amortizing Facility when first established and prior to the making of
any amortization payments with respect to such Facility plus (ii) the Notional
Amount of each Term Loan made under such Facility in connection with an increase
thereto pursuant to Section 2.13 plus (iii) the Notional Amount of each Term
Loan made under another Facility which is extended into such Amortizing Facility
pursuant to Section 2.16 minus (iv) the Notional Amount of each Term Loan made
under such Facility which is extended into another Facility pursuant to
Section 2.16. The “Notional Amount” of any Term Loan referred to in clause (ii),
(iii) or (iv) of the immediately preceding sentence means the principal amount
of such Term Loan at the time the same is made in

 

25



--------------------------------------------------------------------------------

connection with an increase pursuant to Section 2.13 or at the time the same is
made pursuant to Section 2.16 divided by a number equal to (x) 1 minus (y) the
sum of the percentages (expressed as a fraction) of scheduled amortization
payments made under the Amortizing Facility prior to the extension or making of
such Term Loan pursuant to Section 2.13 or Section 2.16, as applicable. By way
of example, if a $50,000,000 Term Loan is extended into the Amortizing Facility
that had an Original Principal Amount when established of $500,000,000 and there
have been two scheduled amortization payments under such Amortizing Facility (5%
for the first and 15% for the second), the Notional Amount of such Term Loan
would be (i) $50,000,000 divided by 4/5 (that fraction being equal to 1 minus
1/5 (which is 5% plus 15% expressed as a fraction)), or $62,500,000, and after
the extension, the new Original Principal Amount, for amortization purposes,
would be $562,500,000 and the applicable amortization percentage would be
applied to that amount on all future scheduled amortization payment dates.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

“Parent Corp.” shall mean Cablevision Systems Corporation, a Delaware
corporation.

“Participant” shall have the meaning given to such term in Section 10.06(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Debt” shall mean any Indebtedness incurred, issued or sold by the
Company after the Agreement Date, provided that:

(i) such Indebtedness (A) shall be unsecured, (B) shall have a commercially
reasonable interest rate (which rate shall be deemed commercially reasonable if
such Indebtedness is sold by a member of the National Association of Securities
Dealers, Inc. in an underwritten offering or on a ‘best efforts’ basis),
(C) shall be neither (1) redeemable, payable or required to be purchased or

 

26



--------------------------------------------------------------------------------

otherwise retired or extinguished in whole or in part at a fixed or determinable
date (whether by operation of a sinking fund or otherwise), at the option of any
Person other than the Company or upon the occurrence of a condition not solely
within the control of the Company (such as a redemption required to be made out
of future earnings) nor (2) convertible into any other Indebtedness or capital
stock of the Company that may be so retired, extinguished or converted, in the
case of clause (1) or (2) above, at any time before the date that is one year
after the last Maturity Date applicable to the Facilities as in effect at the
time of the incurrence, issuance or sale of such Indebtedness and (D) shall have
terms and conditions no more restrictive or burdensome than the terms and
conditions of the Company’s Senior Notes due 2012 in an aggregate principal
amount of $500,000,000 issued on or about April 6, 2004 (whether or not such
Senior Notes are outstanding at the date of such determination); and

(ii) at the time of and immediately after giving effect to the incurrence,
issuance or sale of such Indebtedness, no Default shall have occurred and be
continuing, and the Company shall have so certified to the Administrative Agent;

and provided further, that the Company shall (i) prior to the issuance of any
such Indebtedness, provide notice to the Administrative Agent of the proposed
issuance thereof and of the use of the proceeds thereof and (ii) as soon as
available, provide to the Administrative Agent copies of the Debt Instruments
governing such Indebtedness.

“Permitted Liens” shall mean, with respect to any Person: (i) pledges or
deposits by such Person under workers’ compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or Leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. Government bonds to
secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent;
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens or other Liens arising out of judgments or awards against such Person with
respect to which such Person shall then be prosecuting appeal or other
proceedings for review (and as to which all foreclosures and other enforcement
proceedings shall have been fully bonded or otherwise effectively stayed);
(iii) Liens for property taxes not yet subject to penalties for non-payment or
which are being contested in good faith and by appropriate proceedings (and as
to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed); (iv) Liens in favor of issuers of
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, easements or reservations of, or rights of others for rights
of way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of said properties or materially impair their
use in the operation of

 

27



--------------------------------------------------------------------------------

the business of such Person; (vi) any Lien on any Margin Stock; or (vii) Liens
created in the ordinary course of business and customary in the relevant
industry with respect to the creation of content, and the components thereof,
securing the obligations not to exceed $10,000,000 in the aggregate of any of
the Company and its Restricted Subsidiaries owing in respect of compensation or
other payments owed for services rendered by creative or other personnel that do
not constitute Indebtedness, provided that any such Lien shall attach solely to
the content, or applicable component thereof, that are the subject to the
arrangements giving rise to the underlying obligation.

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to any other Restricted Subsidiaries, (ii) make any loans or advances to
any other Restricted Subsidiaries or (iii) transfer any of its properties or
assets to, or merge or consolidate with or into, any other Restricted
Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Company or an ERISA
Affiliate or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Company or an ERISA Affiliate is then making or accruing an
obligation to make contributions or has within the preceding six plan years made
contributions.

“Platform” shall have the meaning given to such term in Section 7.01.

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
February 24, 2006, among certain Loan Parties and the Collateral Agent.

“Pledged Equity Interests” shall have the meaning given to such term in the
Pledge Agreement.

“Pledgor” shall have the meaning given to such term in the Pledge Agreement.

“Pole Rental Leases” shall mean Leases under which the Company and the
Restricted Subsidiaries have the right to use telephone or utility poles,
conduits or trenches for the purpose of supporting or housing cables of the
respective systems.

“Prior Facility” shall have the meaning given to such term in Section
2.04(a)(ii).

“Prior Facility Lender” shall have the meaning given to such term in Section
2.04(a)(ii).

 

28



--------------------------------------------------------------------------------

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Public Lender” shall have the meaning given to such term in Section 7.01.

“Quarter” shall mean a fiscal quarterly period of the Company.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vii).

“Refunding Proceeds” shall mean, on any date, an amount equal to the aggregate
Net Cash Proceeds of all Permitted Debt, New Preferred Stock and New Common
Stock of the Company received by the Company during the 12 month period ending
on such date to the extent not allocated by the Company to any payment made for
the purchase, acquisition, redemption, retirement, payment or prepayment of
Debenture Debt or preferred stock of the Company during such 12 month period.

“Register” shall have the meaning given to such term in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” shall mean (i) any of the events set forth in Section 4043(b)
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived under applicable regulations), 4068(f) or 4063(a) of ERISA or
the regulations thereunder, (ii) an event requiring the Company or any ERISA
Affiliate to provide security to a Plan under Section 401(a)(29) of the Code and
(iii) any failure to make payments required by Section 412(m) of the Code if
such failure continues for 30 days following the due date for any required
installment.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Additional Facility Lenders” means, with regard to an Additional
Facility (other than a Revolving Credit Facility), if any, as of any date of
determination, Additional Facility Lenders holding more than 50% of such
Additional Facility on such date; provided that the portion of such Additional
Term Facility Amount held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Additional Facility Lenders.

 

29



--------------------------------------------------------------------------------

“Required Extended Revolving Facility Lenders” means, with regard to an Extended
Facility that constitutes a Revolving Credit Facility, as of any date of
determination, Extended Facility Lenders holding more than 50% of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Extended Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Extended Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments, in each case under such
Extended Facility; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Extended Revolving Facility Lenders.

“Required Extended Term Facility Lenders” means, with regard to an Extended
Facility (other than a Revolving Credit Facility), as of any date of
determination, Extended Facility Lenders holding more than 50% of such Extended
Facility on such date; provided that the portion of such Extended Facility held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Extended Term Facility Lenders.

“Required Incremental B Term Lenders” means, as of any date of determination,
Incremental B Term Lenders holding more than 50% of the Incremental B Term
Facility on such date; provided that the portion of the Incremental B Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Incremental B Term Lenders.

“Required Incremental B-2 Extended Term Lenders” means, as of any date of
determination, Incremental B-2 Extended Term Lenders holding more than 50% of
the Incremental B-2 Extended Term Facility on such date; provided that the
portion of the Incremental B-2 Extended Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Incremental B-2 Extended Term Lenders.

“Required Incremental Term Lenders” means, as of any date of determination,
Incremental Term Lenders holding more than 50% of the Incremental Term Facility,
if any, on such date; provided that the portion of the Incremental Term Facility
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Incremental Term Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

30



--------------------------------------------------------------------------------

“Required Revolver/Term A Lenders” means, as of any date of determination,
Lenders (other than Incremental Term Lenders, if any) holding more than 50% of
the sum of the (a) the Total Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Credit Lender for purposes of
this definition) less the Outstanding Amount of the Incremental Term Loans, if
any, and (b) aggregate unused Revolving Credit Commitments; provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender (other than an Incremental Term
Lender, if any) shall be excluded for purposes of making a determination of
Required Revolver/Term A Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Term A-2 Facility on such date; provided
that the portion of the Term A-2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-2 Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payments” shall mean direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations),

 

31



--------------------------------------------------------------------------------

other than (i) any such distributions, dividends and other payments made by a
Restricted Subsidiary to the Company or another Restricted Subsidiary in respect
of such interest in or stock of the former held by the latter,
(ii) distributions of any or all of the stock of RMH or (iii) dividends,
distributions and other payments made by Cablevision of Ossining Limited
Partnership to all of the partners thereof pro rata in respect of their
interests therein, provided that no change (other than a change resulting from
the redemption of Dolan’s interests therein) in (A) the ownership by such
partners of Cablevision of Ossining Limited Partnership or (B) the rights of
such partners to receive such payments shall have occurred since the Closing
Date.

“Restricted Subsidiaries” shall mean the Persons set forth on Schedule 1.01(i)
hereto and any New Restricted Subsidiary, provided that any Restricted
Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and in
compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.

“Revolver/Term A Covenant” means any of the covenants contained in Sections
7.02, 7.04, 7.05, 7.06, 7.08, 7.09, 7.10, 7.12, 7.13, 7.14, 7.15, 7.17, 7.18,
7.19(b), 7.20, 7.21, 7.23, 7.24, and 7.25.

“Revolver/Term A Default” means any event or condition that constitutes a
Revolver/Term A Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Revolver/Term A Event of Default.

“Revolver/Term A Event of Default” means any Event of Default contained in
clauses (b)(i), (c), (d)(i), (f), (i)(i), (j), and (k) of Section 8.01.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01(c), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment”, opposite such Lender’s name on Schedule I to an
Additional Revolver/Term A Facility Supplement under the caption “Additional
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

“RMH” shall mean Rainbow Media Holdings LLC, a Delaware limited liability
company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” shall mean the Form 10-K Annual Report of the Company for the
fiscal year ended December 31, 2004 and the Form 10-Q Quarterly Report of the
Company for the period ended September 30, 2005.

“Second Amended and Restated Date” means April 13, 2010.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Company and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Senior Secured Leverage Ratio” shall mean, as at any date, the ratio of (i) the
Total Outstandings on such date to (ii) Annualized Operating Cash Flow
determined as at the last day of the month covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to Section 7.01(d)
hereof, a copy of which has been delivered to the Administrative Agent (and any
change in such ratio as a result of a change in the amount of Total Outstandings
shall be effective as of the date such change

 

33



--------------------------------------------------------------------------------

shall occur and any change in such ratio as a result of a change in the amount
of Annualized Operating Cash Flow shall be effective as of the date of receipt
by the Administrative Agent of the Compliance Certificate delivered pursuant to
Section 7.01(d) hereof reflecting such change).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” shall mean a certificate of a senior financial executive
of the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

“SPC” has the meaning specified in Section 10.06(h).

“Special Dividend” mean a one-time special dividend or other distribution made
by the Company to Parent Corp. and funded, in whole or in part, by the
incurrence of any Indebtedness of the Company in an amount in excess of
$1,500,000,000.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing

 

34



--------------------------------------------------------------------------------

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.

“Term A Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing or an
Extended Facility Borrowing under any Extended Term A Facility, as the context
may require.

“Term A Facility” means the Term A-1 Facility, the Term A-2 Facility or any
Extended Term A Facility, as the context may require.

“Term A Lender” means a Term A-1 Lender, a Term A-2 Lender or any Lender party
to any Extended Term A Facility, as the context may require.

“Term A Loan” means a Term A-1 Loan, a Term A-2 Loan or an Extended Facility
Loan made pursuant to any Extended Term A Facility, as the context may require.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(a).

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.

 

35



--------------------------------------------------------------------------------

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Note” means a promissory note made by the Company in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit B-1.

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(b).

“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term A-2
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A-2 Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.

“Term A-2 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-2 Loans at such time.

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

“Term A-2 Note” means a promissory note made by the Company in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit B-1.

“Term Borrowing” means a Term A Borrowing, an Incremental Term Borrowing or an
Additional Facility Borrowing (other than a Revolving Credit Borrowing), if any,
as the context may require.

“Term Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, an
Incremental Term Commitment or an Additional Term Facility Commitment, if any,
as the context may require.

“Term Facilities” means, at any time, the Term A Facility, the Incremental Term
Facility and, if any, the Additional Facilities (other than Revolving Credit
Facilities).

 

36



--------------------------------------------------------------------------------

“Term Lender” means, at any time, a Term A Lender, an Incremental Term Lender or
an Additional Facility Lender (other than a Revolving Credit Lender), if any, as
the context may require.

“Term Loan” means a Term A Loan, an Incremental Term Loan or an Additional
Facility Loan (other than a Revolving Credit Loan), if any, as the context may
require.

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

“TKR” shall mean CSC TKR, Inc., a Delaware corporation.

“TKR Agreement” shall mean the First Amended and Restated Credit Agreement,
dated as of May 28, 1998, among TKR (formerly Cablevision CMFRI, Inc.), the
Company, the Guarantors that are parties thereto, the Banks that are parties
thereto, Toronto Dominion (Texas), Inc., as Arranging Agent and as
Administrative Agent, and the other agents that are parties thereto, as amended,
restated, supplemented or otherwise modified from time to time.

“TKR Loans” shall mean “Loans” as such term is used in the TKR Agreement.

“Toronto Dominion Fee Letter” means the letter between the Company and The
Toronto-Dominion Bank related to the Existing Letters of Credit.

“Total Debt Expense” shall mean, for any period, (A) Total Interest Expense for
such period plus (B) an amount equal to the aggregate amount of all scheduled
payments of principal on Indebtedness of the Company and the Restricted
Subsidiaries (on a consolidated basis) during such period (including, but not
limited to, the principal portion paid with respect to Capital Lease
Obligations, but excluding (i) scheduled payments of principal on Debenture Debt
to the extent that (x) such payments are made with Refunding Proceeds or (y) the
unused Revolving Credit Commitment available to be borrowed by the Company, in
accordance with the terms and conditions hereunder, on the date any such payment
is made exceeds $500,000,000, (ii) all obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (iii) all obligations
under any Guarantee permitted under subparagraph (x) of Section 7.13 hereof to
the extent the obligation under any such Guarantee was paid in common stock of
the Parent Corp.) plus (C) (i) all dividends and other distributions in respect
of preferred stock of the Company during such period (other than to the extent
any such dividends and distributions are paid in New Common Stock or New
Preferred Stock) and (ii) all payments on account of the scheduled redemption,
retirement or extinguishment in whole or in part (whether by operation of a
sinking fund or otherwise) of any preferred stock of the Company, excluding any
such payments to the extent made

 

37



--------------------------------------------------------------------------------

with Refunding Proceeds to the extent not prohibited by Section 7.18 hereof plus
(D) all dividends and other distributions made by the Company to Parent Corp.,
the proceeds of which are, or are intended to be, used by Parent Corp. to make a
scheduled payment of principal or interest on any of Parent Corp.’s Indebtedness
(excluding scheduled payments of principal on any of Parent Corp.’s Indebtedness
to the extent that the unused Revolving Credit Commitment available to be
borrowed by the Company, in accordance with the terms and conditions hereunder,
on the date any such payment is made exceeds $500,000,000); provided that, for
purposes of determining Total Debt Expense for any period, there shall be
included or excluded, as the case may be, all scheduled payments of principal
during such period on Indebtedness of the Company or any Restricted Subsidiary
in respect of assets acquired or disposed of (including by means of any
redesignation of any Subsidiary pursuant to Section 7.08(c)) by the Company or
such Restricted Subsidiary on or after the first day of such period, determined
on a pro forma basis reasonably satisfactory to the Administrative Agent (it
being agreed that it shall be satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Company, delivered in accordance with
Section 7.01 hereof rather than as applied in the financial statements of the
company whose assets were acquired and may include, in the Company’s discretion,
a reasonable estimate of savings under existing contracts resulting from any
such acquisitions), as though the Company or such Restricted Subsidiary acquired
or disposed of such assets on the first day of such period.

“Total Interest Expense” shall mean, for any period, the sum of (i) the
aggregate amount of interest accrued during such period in respect of
Indebtedness (including the interest component of rentals in respect of Capital
Lease Obligations and including, without duplication, discount in respect of
Permitted Debt) of the Company and the Restricted Subsidiaries (determined on a
consolidated basis), other than (x) obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (y) obligations under any
Guarantee permitted under subparagraph (x) of Section 7.13 hereof to the extent
that such obligation was paid in common stock of the Parent Corp., (ii) the
aggregate amount of fees accrued in respect of the Letters of Credit hereunder
during such period and (iii) the aggregate amount of Commitment Fees and
Extension Fees accrued hereunder during such period. For purposes hereof, the
amount of interest accrued in respect of Indebtedness for any period (A) shall
be increased (to the extent not already treated as interest expense or income,
as the case may be) by the excess, if any, of amounts payable by the Company
and/or any Restricted Subsidiary arising under any interest rate Swap Contract
during such period over amounts receivable by the Company and/or any Restricted
Subsidiary thereunder (or reduced by the excess, if any, of such amounts
receivable over such amounts payable) and interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Company to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP (including Statement of Financial Accounting Standards
No. 13) and (B) shall be increased or reduced, as the case may be, by the amount
of interest accrued during such period in respect of Indebtedness of the Company
or any Restricted Subsidiary in respect of assets acquired or disposed of
(including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Company or such Restricted Subsidiary on or after the
first day of such period, determined on a pro forma

 

38



--------------------------------------------------------------------------------

basis reasonably satisfactory to the Administrative Agent (it being agreed that
it shall be satisfactory to the Administrative Agent that such pro forma
calculations may be based upon GAAP as applied in the preparation of the
financial statements for the Company, delivered in accordance with Section 7.01
hereof rather than as applied in the financial statements of the company whose
assets were acquired and may include, in the Company’s discretion, a reasonable
estimate of savings under existing contracts resulting from any such
acquisitions), as though the Company or such Restricted Subsidiary acquired or
disposed of such assets on the first day of such period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits, 1993
revision, International Chamber of Commerce Publication No. 500, as the same may
be amended and in effect from time to time.

“United States Person” shall mean a corporation, partnership or other entity
created, organized or incorporated under the laws of the United States of
America or a State thereof (including the District of Columbia).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” shall mean the Persons set forth on Schedule
1.01(ii) hereto and any New Unrestricted Subsidiaries, provided that any
Unrestricted Subsidiary redesignated by the Company as a Restricted Subsidiary
pursuant to and in compliance with Section 7.08(c) shall cease to be an
Unrestricted Subsidiary.

Section 1.02 Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan

 

39



--------------------------------------------------------------------------------

Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or (x) in the case of any financial ratio
applicable only to a Revolver/Term A Covenant, the Required Revolver/Term A
Lenders and (y) in the case of any other financial ratio, the Required Lenders,
shall so request, the Administrative Agent, the applicable Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders or Required Revolver/Term A Lenders, as
applicable); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Credit
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

40



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Currency Equivalents Generally. Any amount specified in this Credit
Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. (a) The Term A-1 Borrowing. Subject to the terms and
conditions set forth herein, each Term A-1 Lender severally agrees to make a
single loan to the Company on the Closing Date in an amount not to exceed such
Term A-1 Lender’s Term A-1 Commitment. The Term A-1 Borrowing shall consist of
Term A-1 Loans made simultaneously by the Term A-1 Lenders in accordance with
their respective Applicable Percentage of the Term A-1 Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A-1 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

41



--------------------------------------------------------------------------------

(b) The Term A-2 Borrowing. Subject to the terms and conditions set forth
herein, each Term A-2 Lender severally agrees to make a single loan to the
Company on the Closing Date in an amount not to exceed such Term A-2 Lender’s
Term A-2 Commitment. The Term A-2 Borrowing shall consist of Term A-2 Loans made
simultaneously by the Term A-2 Lenders in accordance with their respective Term
A-2 Commitments. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term A-2 Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Company from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01(c), prepay under Section 2.04, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that notice of (x) the initial Borrowing of
Base Rate Loans may be received by the Administrative Agent at such time as
agreed by the Administrative Agent on the requested date of Borrowing and
(y) any conversion of such initial Borrowing to Eurodollar Rate Loans may be
received by the Administrative Agent no later than 5:00 p.m. on the third
Business Day prior to the requested date of conversion. Each telephonic notice
by the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. In
the case of any discrepancies between telephonic and written notices received by
the Administrative Agent, the telephonic notice shall be effective as understood
in good faith by the Administrative Agent. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base

 

42



--------------------------------------------------------------------------------

Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Term A-1
Borrowing, a Term A-2 Borrowing, any other Term A Borrowing, a Revolving Credit
Borrowing, an Incremental Term Borrowing, an Additional Facility Borrowing, if
available, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Company fails to
specify a Type of Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Revolving Credit Loans,
Incremental Term Loans or Additional Facility Loans, if any, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (i) one hour
after receipt of notice from the Administrative Agent on the Closing Date in the
case of the initial Borrowing of Base Rate Loans (as long as such notice is
received prior to 1:30 p.m. on such day) or (ii) 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, (x) if such Borrowing is
the initial Credit Extension, Section 5.01, (y) if such Borrowing is the
Incremental Term Borrowing, the applicable conditions set forth in the
Incremental Term Supplement and (z) if such Borrowing is an Additional Facility
Borrowing, the applicable conditions set forth in the respective Additional
Facility Supplement), the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent
either by (i) crediting the account of the Company on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Company
as provided above.

 

43



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, the Administrative Agent may notify the
Company that Loans may only be converted into or continued as Loans of certain
specified Types and, thereafter, until no Default shall continue to exist, Loans
may not be converted into or continued as Loans of any Type other than one or
more of such specified Types.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than 12 Interest Periods in effect in respect
of the Term A Facility. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 12 Interest Periods in effect in respect of the Revolving Credit
Facility.

Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

44



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer generally applicable to the issuance of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

45



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Company delivered to the L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Company. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, the Company shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

 

46



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

47



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans to
the Company or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Company of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)

 

48



--------------------------------------------------------------------------------

by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom

 

49



--------------------------------------------------------------------------------

any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude

 

50



--------------------------------------------------------------------------------

the Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. Section 2.04 and Section 8.02
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.04 and Section 8.02, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Company will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

 

51



--------------------------------------------------------------------------------

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit Fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (A) computed on a quarterly basis in arrears and
(B) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Bank of America Fee Letter or Toronto Dominion Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is

 

52



--------------------------------------------------------------------------------

for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04 Prepayments.

(a) Optional. (i) The Company may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(I) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (II) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, in the case of a prepayment
of Term Loans, the amount of such prepayment to be applied to each Term
Facility. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.04(i) shall be
applied (x) to the Facility or Facilities specified by the Company in the
related notice of prepayment and (y) within each Facility or Facilities to be
prepaid, to the principal repayment installments thereof on a pro-rata basis,
and each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities;

(ii) Notwithstanding anything in the preceding clause (i) to the contrary,
(A) the Incremental B-2 Extended Term Facility shall not be prepaid pursuant to
this Section 2.04(a) prior to the Incremental B Term Facility without the prior
written consent of each Incremental B Term Lenders and (II) the Incremental B
Term Lenders may be prepaid pursuant to this Section 2.04(a) prior to the
Incremental B-2 Extended Term Lenders and, for the avoidance of doubt,
prepayments pursuant to this Section 2.04(a) may be made on a pro rata basis to
both the Incremental B Term Facility and the Incremental B-2 Extended Term
Facility in accordance with their respective Applicable Percentages in respect
of each of the relevant Facilities and (B) in the case of any other Term
Facility, (I) any Extended Facility shall not be prepaid pursuant to this
Section 2.04(a) prior to any pre-existing Facility of the same Facility Type
with a Maturity Date earlier than such Extended Facility (each a “Prior
Facility”) without the prior written

 

53



--------------------------------------------------------------------------------

consent of each Lender party to such Prior Facility (each, a “Prior Facility
Lender”) and (II) the Prior Facility Lenders may be prepaid pursuant to this
Section 2.04(a) prior to the Lenders under such Extended Facility and, for the
avoidance of doubt, prepayments pursuant to this Section 2.04(a) may be made on
a pro rata basis to both the Prior Facilities and such Extended Facility in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities. For the avoidance of doubt, any prepayments to the
Revolving Credit Facility (which includes any Extended Facility or Additional
Facility constituting a Revolving Credit Facility) pursuant to this
Section 2.04(a) shall be made on a pro-rata basis to all of the Lenders party
thereto.

(b) Mandatory. (i) If the Company or any of its Restricted Subsidiaries
(A) Disposes of any property (other than any deemed Disposition referred to in
Section 7.08(c)) or (B) suffers an Event of Loss, in each case, which results in
the realization by such Person of Net Cash Proceeds, the Company shall prepay,
immediately upon receipt thereof by such Person, an aggregate principal amount
of Loans equal to 100% of such Net Cash Proceeds which, in the aggregate with
any other Net Cash Proceeds described in this Section 2.04(b)(i) that have not
been used to prepay the Loans pursuant to this Section 2.04(b)(i) or reinvested
pursuant to the proviso set forth below, exceeds $50,000,000; provided, however,
that, with respect to any Net Cash Proceeds described in this
Section 2.04(b)(i), at the election of the Company (as notified by the Company
to the Administrative Agent on or prior to the receipt of such Net Cash
Proceeds), and so long as no Default shall have occurred and be continuing, the
Company or such Restricted Subsidiary may reinvest all or any portion of such
Net Cash Proceeds in operating assets so long as within 365 days after the
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(as certified by the Company in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.04(b)(i).

(ii) Upon the incurrence or issuance by the Company or any of its Restricted
Subsidiaries of any Indebtedness (other than any Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.12), the Company shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Company or
such Restricted Subsidiary.

(iii) Upon an increase of the Revolving Credit Commitment or Term A-1 Loans, or
both, in accordance with Section 2.13 or upon the establishment of the
Incremental Term Facility in accordance with Section 2.14, the Company shall
immediately prepay, in full, the Outstanding Amount of all Term A-2 Loans
together with all accrued but unpaid interest to the date of such prepayment.

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) (other than pursuant to clause (iii) of this Section 2.04(b))
shall be applied, first, ratably to each of the Term Facilities and

 

54



--------------------------------------------------------------------------------

to the principal repayment installments thereof on a pro-rata basis and, second,
to the Revolving Credit Facility in the manner set forth in clause (vii) of this
Section 2.04(b).

(v) Notwithstanding any of the other provisions of clause (i) or (ii) of this
Section 2.04(b), so long as no Default under Section 8.01(b), Section 8.01(g) or
Section 8.01(h), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (i) or (ii) of this Section 2.04(b), the aggregate amount of
Net Cash Proceeds required by such clause to be applied to prepay Loans on such
date is less than or equal to $50,000,000, the Company may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this Section 2.04(b) to
be applied to prepay Loans exceeds $50,000,000. During such deferral period the
Company may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article V, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.04(b). Upon the occurrence of a Default under
Section 8.01(b), Section 8.01(g) or Section 8.01(h), or an Event of Default
during any such deferral period, the Company shall immediately prepay the Loans
in the amount of all Net Cash Proceeds received by the Company and other
amounts, as applicable, that are required to be applied to prepay Loans under
this Section 2.04(b) (without giving effect to the first and second sentences of
this clause (v)) but which have not previously been so applied.

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Company shall immediately
prepay Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.

(vii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to clause
(i) or (ii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Credit Loans outstanding
at such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Company for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Company or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.

 

55



--------------------------------------------------------------------------------

Section 2.05 Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Credit Facility or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit; provided further that (i) the
Company may terminate or reduce separately (I) any portion of the Revolving
Credit Facility not constituting an Extended Revolving Credit Facility and (II)
any Extended Revolving Credit Facility as specified in their notice and (ii) no
Extended Revolving Credit Facility may be terminated or reduced pursuant to this
Section 2.05(a) prior to the termination of each portion of the Revolving Credit
Facility with an earlier Maturity Date without the prior written consent of each
Revolving Credit Lender under each such portion of the Revolving Credit
Facility.

(b) Mandatory. (i) The aggregate Term A-1 Commitments and Term A-2 Commitments
shall be automatically and permanently reduced to zero on the date of the Term
A-1 Borrowing and Term A-2 Borrowing, respectively. Upon the occurrence of the
Maturity Date applicable to any portion of the Revolving Credit Facility, the
Revolving Credit Commitments applicable to such portion shall be automatically
and permanently reduced to zero on such date.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Credit Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Credit Commitment under this
Section 2.05. Upon any reduction of the Revolving Credit Commitments, unless
otherwise permitted under this Section 2.05, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination. In connection with the termination or reduction of any portion of
the Revolving Credit Facility pursuant to this Section 2.05, the Company shall
prepay the Revolving Credit Loans and L/C Advances of the Revolving

 

56



--------------------------------------------------------------------------------

Credit Lenders whose Revolving Credit Commitments have been so terminated or
reduced to the extent necessary such that the Revolving Credit Loans and L/C
Advances of each Revolving Credit Lender shall not exceed its Applicable
Revolving Credit Percentage of the Revolving Credit Loans and L/C Advances after
giving effect to such termination or reduction.

Section 2.06 Repayment of Loans. (a) Term A-1 Loans. The Company shall repay to
the Term A-1 Lenders the aggregate principal amount of all Term A-1 Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates based upon the specified percentage of the Original Principal Amount
of the Term A-1 Facility (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.04):

 

Date    Principal
Amortization Payment
(shown as a % of Original
Principal Amount)     Date    Principal
Amortization Payment
(shown as a % of Original
Principal Amount)   March 31, 2007    1.25 %    Dec. 31, 2009    6.25 % 
June 30, 2007    1.25 %    March 31, 2010    6.25 %  Sept. 30, 2007    1.25 %   
June 30, 2010    6.25 %  Dec. 31, 2007    1.25 %    Sept. 30, 2010    6.25 % 
March 31, 2008    1.25 %    Dec. 31, 2010    6.25 %  June 30, 2008    1.25 %   
March 31, 2011    10.00 %  Sept. 30, 2008    1.25 %    June 30, 2011    10.00 % 
Dec. 31, 2008    1.25 %    Sept. 30, 2011    10.00 %  March 31, 2009    6.25 % 
  Dec. 31, 2011    10.00 %  June 30, 2009    6.25 %    Feb 24, 2012   
Outstanding Principal Amount    Sept. 30, 2009    6.25 %            Total:   
100.00 % 

provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-1 Loans outstanding on such date; and provided further, that with the
prior written consent of the Term A Lenders holding at least 10% of the
outstanding Term A Loans, such consenting Term A Lenders can extend the
amortization schedule and the maturity of their Term A Loans as agreed upon
among such consenting Term A Lenders and the Company (with the new

 

57



--------------------------------------------------------------------------------

amortization schedule and Maturity Date thereafter applying to such Term A
Loans), and the Company may pay an extension fee to, and as agreed with, such
consenting Term A Lenders with respect to such extension, without having any
obligation to make any additional payments with respect to such extension to
non-consenting Term A Lenders, all as further described in the applicable
Extended Facility Agreement.

(b) Term A-2 Loans. The Company shall repay to the Term A-2 Lenders the
aggregate principal amount of all Term A-2 Loans outstanding in twenty-five
(25) consecutive quarterly installments which except for the final installment
shall be due on the last day of each March, June, September and December,
beginning with March 31, 2006. Subject to adjustment in connection with
prepayments made pursuant to Section 2.04, each of the first twenty-four
(24) installments shall be in the principal amount equal to 0.25% of the
original aggregate principal amount of the Term A-2 Loan and the final principal
repayment installment of the Term A-2 Loans, due on the Maturity Date for the
Term A-2 Facility, shall be in an amount equal to the aggregate principal amount
of all Term A-2 Loans outstanding on such date.

(c) Revolving Credit Loans. The Company shall repay to the Revolving Credit
Lenders on the applicable Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans with such Maturity Date
outstanding on such date; provided, that with the prior written consent of the
Revolving Credit Lenders holding at least 10% of the Revolving Credit Loans,
such consenting Revolving Credit Lenders can extend the maturity of their
Revolving Credit Loans as agreed upon among such consenting Revolving Credit
Lenders and the Company (with such new Maturity Date thereafter applying to such
Revolving Loans), and the Company may pay an extension fee to, and as agreed
with, such Revolving Credit Lenders with respect to such extension without
having any obligation to make any additional payments with respect to such
extension to non-consenting Revolving Credit Lenders, all as further described
in the applicable Extended Facility Agreement.

(d) Additional Facility Loans. The Company shall repay to the Additional
Facility Lenders the aggregate principal amount of all Additional Facility Loans
held by such Lender in the installments and on the Maturity Date set forth in
the applicable Additional Facility Agreement pursuant to which such Loans were
made.

(e) Extended Facility Loans. The Company shall repay to the Extended Facility
Lenders under an Extended Incremental Term Facility or Extended Term A Facility
the aggregate principal amount of all Extended Facility Loans held by such
Lender in the installments and on the Maturity Date set forth in the applicable
Extended Facility Agreement pursuant to which such Loans were extended.

Section 2.07 Interest. (a) Subject to the provisions of Section 2.07(b),
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; and (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility.

 

58



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of (x) in the case of any amount payable only to the Revolving
Credit Lenders and/or the Term A Lenders, the Required Revolver/Term A Lenders
and (y) in the case of any other amount, the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.08 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) on the
actual daily amount by which the Revolving Credit Facility exceeds the Total
Revolving Credit Outstandings, at the rate equal to, (i) on any day on which the
Total Revolving Credit Outstandings is less than or equal to the product of
one-third (1/3) times the Revolving Credit Commitment, 0.50% per annum, (ii) on
any day on which the Total Revolving Credit Outstandings is less than or equal
to the product of two-thirds (2/3) but greater than one-third (1/3) times the
Total Revolving Credit Commitment, 0.375% per annum, and (iii) on any day on
which the Total Revolving Credit Outstandings is greater than the product of
two-thirds (2/3) times the Revolving Credit, 0.25% per annum. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears.

 

59



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Initial Lenders for their own
respective accounts fees in the amounts and at the times specified in the
Facility Fee Letter. Such fees shall not be refundable for any reason
whatsoever.

(ii) The Company shall pay to the Administrative Agent and the applicable L/C
Issuer for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Fee Letter or Toronto Dominion Fee Letter, as
applicable. Such fees shall not be refundable for any reason whatsoever.

(iii) The Company shall pay to the Lenders (or the Administrative Agent on
behalf of the Lenders) such fees as shall have been separately agreed upon in
writing, to the Lenders and in the amounts and at the times so specified. Such
fees shall not be refundable for any reason whatsoever.

Section 2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

60



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 2.11 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (B) in the case of a payment to be made by the
Company, the interest rate applicable to Base Rate Loans. If the Company and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the

 

61



--------------------------------------------------------------------------------

amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

62



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of such
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payments on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Company pursuant to and in accordance with the express terms
of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

63



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.13 Increase in Commitments. (a) Request for Increase. Provided that no
Default shall have occurred and be continuing at such time or would result
therefrom, upon notice to the Administrative Agent (which, if all Lenders under
the specified Facility are being requested, shall promptly notify the Revolving
Credit Lenders and Term A Lenders, as applicable and, if less than all Lenders
under the specified Facility are being requested, each individual Lender being
requested), the Company may, from time to time, request one or more Lenders to
increase their portion of the Revolving Credit Facility or Term A Loans, or
both; provided that (i) any such request for an increase in the Revolving Credit
Facility or the Term A Facility, in each case, shall be in a minimum amount of
$10,000,000, (ii) no increase may be made to (A) any portion of the Revolving
Credit Facility with a Maturity Date earlier than any other portion of the
Revolving Credit Facility or (B) any Term A Facility with a Maturity Date
earlier than any other existing Term A Facility and (iii) the amount of such
increase, together with the aggregate amount of all undrawn Commitments and
outstanding Loans under all Facilities (after giving effect to any repayment of
Loans and reduction of Commitments to be made with the proceeds of such increase
on the date of such increase or as evidenced by an irrevocable notice delivered
on such date in the manner set forth in Section 2.04(a) or Section 2.05(a), as
applicable) shall not exceed $5,233,000,000; provided that, in no event shall
the aggregate amount of outstanding Loans at any time exceed $5,233,000,000. At
the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender and each Term A Lender, as applicable, is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to such Lenders by the Administrative Agent).

(b) Lender Elections to Increase. Each requested Revolving Credit Lender and
Term A Lender, as applicable, shall notify the Administrative Agent in writing
within such time period whether or not it agrees to increase its Revolving
Credit Commitment or Term A Commitment, as applicable, and, if so, whether by an
amount equal to, greater than, or less than, (i) in the case of a Revolving
Credit Lender, its Applicable Revolving Credit Percentage of such requested
increase and (ii) in the case of a Term A Lender, its ratable portion (based on
such Term A Lender’s Applicable Percentage in respect of the Term A Facility) of
such requested increase. Any requested Revolving Credit Lender and Term A
Lender, as applicable, not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment and Term A Loans, as
applicable.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and, if more than one Lender in the applicable
Facility has been requested, each requested Revolving Credit Lender and Term A
Lender, as applicable, of the requested Revolving Credit Lenders’ and Term A

 

64



--------------------------------------------------------------------------------

Lenders’ responses, as applicable, to each request made hereunder. If the
aggregate increase participated in by the existing Lender(s) is less than the
requested increase, then to achieve the full amount of the requested increase,
and subject to the approval of the Administrative Agent and, in the case of an
increase in the Revolving Credit Facility, the L/C Issuer (which approvals shall
not be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Revolving Credit Lenders or Term A Lenders, as applicable,
pursuant to a joinder agreement substantially in the form attached as Exhibit L
hereto or otherwise in form and substance satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility or Term A
Loans, or both, are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Company and the Revolving Credit
Lenders and Term A Lenders, including the proposed new lenders, as applicable,
in writing of the final allocation of such increase and the Increase Effective
Date and shall provide to such parties a revised Schedule 2.01 reflecting the
final allocation of such increase.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each increasing Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 6.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (b) and
(a), respectively, of Section 7.01, and (B) no Default exists or would result
from such increase. In the event of an increase in the Revolving Credit
Commitment in accordance with this Section, on the Increase Effective Date, the
Company shall borrow Revolving Credit Loans and prepay any outstanding Revolving
Credit Loans from each Revolving Credit Lender (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable amongst the Revolving Credit Lenders
in accordance with their respective revised Applicable Revolving Credit
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section. In the event of an increase in the Term A Loans
in accordance with this Section, the Company shall deliver to the Administrative
Agent a Committed Loan Notice on the Increase Effective Date requesting the
additional Term A Loans (and notwithstanding anything in Section 2.02 to the
contrary, the Administrative Agent shall only notify the Term A Lenders
participating in such additional Loans of such request) and the Term A Lenders
participating therein shall provide such Loans pursuant to the procedures set
forth in Section 2.02.

 

65



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 5.01 to the contrary.

Section 2.14 Incremental Term Facility. (a) Request for Incremental Term
Facility. Provided that no Default shall have occurred and be continuing at such
time or would result therefrom, at the option of the Company, the Incremental
Term Lenders and the Administrative Agent, and without the consent of any other
Lender, a separate tranche of commitments and loans may be established under
this Credit Agreement in an amount not exceeding the Commitment Increase
Threshold minus the aggregate amount of any increase in the Revolving Credit
Facility and Term A-1 Loans in accordance with Section 2.13; provided that any
such request for an Incremental Term Facility shall be in a minimum amount of
$400,000,000 minus the aggregate amount of any increase in the Revolving Credit
Facility and Term A-1 Loans in accordance with Section 2.13.

(b) Conditions to Effectiveness of Incremental Term Facility. As a condition
precedent to the establishment of such Incremental Term Facility, the Company,
the Administrative Agent and the Incremental Term Lenders shall enter into a
supplement to this Agreement in substantially the form of Exhibit I hereto (the
“Incremental Term Supplement”) duly completed such that the Incremental Term
Supplement shall set forth the terms and conditions relating to the Incremental
Term Facility; provided that, in any event, such Incremental Term Facility shall
not (i) have a final maturity earlier than the Maturity Date applicable to the
Term A-1 Facility, (ii) have any required amortization prior to the Maturity
Date applicable to the Term A-1 Facility unless the average weighted life to
maturity of such Incremental Term Facility is equal to or greater that the
average weighted life to maturity of the Term A-1 Loans immediately prior to the
Incremental Term Closing Date and (iii) benefit from covenants that are less
favorable to the Loan Parties than the covenants contained in Article VII
hereto. Upon the effective date of the Incremental Term Supplement, each lender
thereunder shall become an Incremental Term Lender hereunder and such
Incremental Term Supplement shall be deemed part of this Credit Agreement for
all purposes thereafter.

(c) Amendments; Etc. For the benefit of each Incremental Term Lender, the
Lenders agree that they shall not consent to or approve any amendment or waiver
of any provision of this Credit Agreement or any other Loan Document or consent
to any departure by the Company or any other Loan Party therefrom, to the extent
the effect thereof would:

(i) change the order of application of any reduction in the Commitments or any
prepayment of any Incremental Term Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Incremental Term Lenders holding such Incremental Term Loans without
the written consent of both the Required Incremental B Term Lenders and the
Required Incremental B-2 Extended Term Lenders; and

(ii) change (A) any provision of this Section 2.14(c) without the written
consent of each Incremental Term Lender, (B) the definition of “Required

 

66



--------------------------------------------------------------------------------

Incremental B Term Lenders” without the written consent of each Incremental B
Term Lender or (C) the definition of “Required Incremental B-2 Extended Term
Lenders” without the written consent of each Incremental B-2 Extended Term
Lender.

Section 2.15 Additional Facilities. (a) Request for Additional Facilities.
Provided that no Default shall have occurred and be continuing at such time or
would result therefrom, at the option of the Company, the lenders party to an
Additional Facility Supplement and the Administrative Agent, and without the
consent of any other Lender, one or more separate and additional tranches of
commitments and loans may be established under this Credit Agreement in an
amount not exceeding the Additional Facilities Limit; provided that any such
request for an Additional Facility shall be in a minimum amount of $100,000,000.

(b) Conditions to Effectiveness of any Additional Facility. As a condition
precedent to the establishment of any Additional Facility, the Company, the
Administrative Agent and the lenders party thereto shall enter into an
Additional Revolver/Term A Facility Supplement or an Additional Incremental Term
Facility Supplement, as the case may be, and satisfy the conditions precedent
set forth therein. Upon the effective date of such Additional Facility
Supplement, each lender thereunder shall become an Additional Facility Lender
hereunder and such Additional Facility Supplement shall be deemed part of this
Credit Agreement for all purposes thereafter.

(c) Restrictions on Additional Facilities.

(i) Additional Revolver/Term A Facility. In the case of an Additional
Revolver/Term A Facility, (a) such Additional Facility shall not have a final
maturity earlier than the Maturity Date applicable to the Term A Facility
immediately prior to the respective Additional Facility Closing Date, (b) such
Additional Facility shall not have any required amortization prior to the
Maturity Date applicable to the Term A Facility immediately prior to the
respective Additional Facility Closing Date unless the average weighted life to
maturity of such Additional Facility is equal to or greater that the average
weighted life to maturity of the Term A Loans immediately prior to the
respective Additional Facility Closing Date, (c) on or prior to the respective
Additional Facility Closing Date, the Company shall have terminated the existing
Revolving Credit Commitments and repaid the amounts outstanding immediately
prior to such Additional Facility Closing Date under the Term A Facility and the
Revolving Credit Facility, including all interest and fees applicable thereto
and all other amounts payable hereunder and under the other Loan Documents in
respect thereof and (d) the Company shall use reasonable efforts to syndicate
such Additional Revolver/Term A Facility to financial institutions of the type
holding a majority of the Revolving Credit Facility and the Term A Facility, in
the aggregate, immediately prior the respective Additional Facility Closing
Date.

(ii) Additional Incremental Term Facility. In the case of an Additional
Incremental Term Facility, (a) such Additional Facility shall not have

 

67



--------------------------------------------------------------------------------

a final maturity earlier than the Maturity Date applicable to (I) the
Incremental B-2 Extended Term Facility, (II) any existing Extended Incremental
Term Facility and (III) any existing Additional Incremental Term Facility (the
Facilities referenced in clauses (I), (II) and (III) referred to below as the
“Applicable Incremental Term Facilities”, (b) such Additional Facility shall not
have any required amortization prior to the Maturity Date applicable to any
Applicable Incremental Term Facility unless the average weighted life to
maturity of such Additional Facility is equal to or greater that the average
weighted life to maturity of any Applicable Incremental Term Facility
immediately prior to the respective Additional Facility Closing Date and (c) if
the aggregate of the per annum rate of interest and fees payable to the
Additional Facility Lenders party thereto exceeds the aggregate of the per annum
rate of interest and fees payable to the Lenders under any Applicable
Incremental Term Facility (to the extent such Applicable Incremental Term
Facility constitutes (i) the Incremental B-2 Extended Facility or (ii) any
Applicable Incremental Term Facility entered into within the previous eighteen
(18) months) by 0.25% per annum, the Company shall pay to each Lender under each
such Applicable Incremental Term Facility an additional extension fee (the
“Additional Extension Fee”) equal to such excess amount over 0.25% per annum
from the respective Additional Facility Closing Date until the Loans pursuant to
such Applicable Incremental Term Facility have been paid in full.

(d) Amendments; Etc. For the benefit of each Additional Facility Lender, the
Lenders agree that they shall not consent to or approve any amendment or waiver
of any provision of this Credit Agreement or any other Loan Document or consent
to any departure by the Company or any other Loan Party therefrom, to the extent
the effect thereof would:

(i) waive any condition set forth in Section 6 of any Additional Facility
Supplement (other than Section 6(h) thereof), without the written consent of
each Additional Facility Lender party thereto;

(ii) waive any condition set forth in Section 5.02 as to any Credit Extension
under any Additional Facility without the written consent of the Required
Additional Facility Lenders, if any, under such Additional Facility;

(iii) change the order of application of any reduction in the Commitments or any
prepayment of any Additional Facility Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Additional Facility Lenders holding such Additional Facility Loans
without the written consent of the Required Additional Facility Lenders, if any,
under such Additional Facility;

(iv) change any provision of this Section 2.15(d) or the definition of “Required
Additional Facility Lenders” as to an Additional Facility without the written
consent of each Additional Facility Lender under such Facility; and

 

68



--------------------------------------------------------------------------------

(v) impose any greater restriction on the ability of any Additional Facility
Lender under an Additional Facility, if any, to assign any of its rights or
obligations hereunder without the written consent of the Required Additional
Facility Lenders under such Additional Facility.

Section 2.16 Extended Lenders and Facilities. (a) Request for Extended Lenders.
At the request of the Company, individual Term A Lenders and Revolving Credit
Lenders may, from time to time, extend the maturity date of such Lender’s Term A
Loans or Revolving Credit Commitments, as applicable, on the same terms and
conditions as an existing Extended Term A Facility or Extended Revolving Credit
Facility, as applicable. Each such extending Term A Lender or Revolving Credit
Lender shall become a party to, and subject to the terms of, the Extended
Facility Agreement applicable to such existing Extended Facility by executing
and delivering to the Company and the Administrative Agent an Accession
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the extended Term A Loans or Revolving Credit
Commitments of such Lender. Such Accession Agreement shall become effective
immediately after, in the case of any extending Term A Lender, the first
scheduled principal repayment installment date of the Loans under the existing
Extended Term A Facility and, in the case of any extending Revolving Credit
Lender, the first payment of Commitment Fees under the existing Extended
Revolving Credit Facility, in each case occurring on or after the date of the
Accession Agreement (the “Accession Effective Date”) and must be delivered to
the Administrative Agent at least five (5) Business Days prior to such Accession
Effective Date. For the avoidance of doubt, the request for an Extended Facility
and any allocation among the Facilities in connection therewith shall not be
considered an increase in commitments made pursuant to, and subject to the terms
of, Section 2.13.

(b) Request for Extended Facilities. Subject to Sections 2.06 (a) and (c) and
provided that no Default shall have occurred and be continuing at such time or
would result therefrom, at the option of the Company, the lenders party to an
Extended Facility Agreement and the Administrative Agent, and without the
consent of any other Lender, the maturity and, if applicable, amortization
schedule of one or more of the Facilities may be extended under this Credit
Agreement; provided that any Extended Facility requested by the Company shall be
participated in by Lenders holding at least 10% of the outstanding Loans (or
Commitments, in the case of the Revolving Credit Facility) under the Facility to
be extended; and provided further that, unless extended or prepaid in full, the
aggregate amount of any Incremental Term Facility may not be less than
$250,000,000 on the date of, and as a result of, any such extension. In the
event that the aggregate amount of Incremental Term Loans proposed to be
extended would result in a breach of the immediately preceding proviso, the size
of the proposed Extended Incremental Term Facility shall be reduced pro rata
across the Lenders party thereto in the necessary amount to be in compliance
with such proviso.

(c) Conditions to Effectiveness of any Extended Facility. As a condition
precedent to the extension of any Facility, the Company, the Administrative
Agent and the lenders party thereto shall enter into an Extended Revolving
Credit Facility Agreement, Extended Term A Facility Agreement, an Extended
Incremental Term Facility Agreement or an Extended Additional Facility
Agreement, as the case may be, and satisfy the conditions precedent set forth
therein.

 

69



--------------------------------------------------------------------------------

(d) Restrictions on Extended Facilities. In the case of an Extended Facility, if
the aggregate of the per annum rate of interest and fees payable to any Lender
party to any Extended Facility exceeds the aggregate of the per annum rate of
interest and fees payable to the Lenders under a previous extended Prior
Facility, if any (to the extent such previous Extended Facility constitutes
(i) the Incremental B-2 Term Facility or (ii) an Extended Facility that was
entered into within the previous eighteen (18) months) by 0.25% per annum, the
Company shall pay to each Prior Facility Lender under each such Prior Facility
an additional extension fee (the “Additional Extended Facility Extension Fee”)
equal to such excess amount over 0.25% per annum from the respective Extended
Facility Closing Date until the Loans pursuant to such Prior Facility have been
paid in full.

(e) Amendments; Etc. For the benefit of each Extended Facility Lender, the
Lenders agree that they shall not consent to or approve any amendment or waiver
of any provision of this Credit Agreement or any other Loan Document or consent
to any departure by the Company or any other Loan Party therefrom, to the extent
the effect thereof would:

(i) waive any condition set forth in Section 4 of any Extended Facility
Agreement (other than Section 4(g) thereof), without the written consent of each
Extended Facility Lender party thereto;

(ii) change the order of application of any reduction in the Commitments or any
prepayment of any Extended Facility Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Extended Facility Lenders holding such Extended Facility Loans
without the written consent of the Required Extended Facility Lenders, if any,
under such Extended Facility;

(iii) change any provision of this Section 2.16(d) or the definition of
“Required Extended Facility Lenders” as to an Extended Facility without the
written consent of each Extended Facility Lender under such Facility; and

(iv) impose any greater restriction on the ability of any Extended Facility
Lender under an Extended Facility, if any, to assign any of its rights or
obligations hereunder without the written consent of the Required Extended
Facility Lenders under such Extended Facility.

 

70



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the

 

71



--------------------------------------------------------------------------------

Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Company or
with respect to which the Company has paid additional amounts pursuant to this
Section, it shall pay to the Company an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Company under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Company, upon

 

72



--------------------------------------------------------------------------------

the request of the Administrative Agent, such Lender or the L/C Issuer, agrees
to repay the amount paid over to the Company (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Company shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate contemplated by
Section 3.04(e)) or the L/C Issuer;

 

73



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

74



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Company shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

 

75



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.12.

Section 3.07 Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

76



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

Section 4.01 Guaranty. Each of the Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Company to the Secured Parties, arising hereunder
and under the other Loan Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations, absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

Section 4.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Section 4.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability, change in corporate existence or structure or other
defense of the Company or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Company or any other Guarantor; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Company or any other Guarantor; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability

 

77



--------------------------------------------------------------------------------

hereunder; (d) any right to proceed against the Company, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

Section 4.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.

Section 4.05 Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.

Section 4.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

Section 4.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Company owing to such Guarantor, whether

 

78



--------------------------------------------------------------------------------

now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

Section 4.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Company under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.

Section 4.09 Condition of Company. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other Guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Company or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

Section 4.10 Limitation on Guaranty. It is the intention of the Guarantors, the
Lenders and the Company that the obligations of each Guarantor hereunder shall
be in, but not in excess of, the maximum amount permitted by applicable law. To
that end, but only to the extent such obligations would otherwise be avoidable,
the obligations of each Guarantor hereunder shall be limited to the maximum
amount that, after giving effect to the incurrence thereof, would not render
such Guarantor insolvent or unable to make payments in respect of any of its
indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Company and
each Guarantor agree not to commence any proceeding or action seeking to limit
the amount of the obligation of such Guarantor under this Article IV by reason
of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

 

79



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to the satisfaction of the following conditions precedent on or prior to the
date of such initial Credit Extension:

(a) Execution of Loan Documents and Notes. The Administrative Agent’s receipt of
the following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

(i) this Credit Agreement duly executed and delivered by each of the Company,
the Restricted Subsidiaries, the Lenders, the L/C Issuer and the Administrative
Agent;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;
and

(iii) the Pledge Agreement duly executed and delivered by each Loan Party and
the Administrative Agent, together with:

(A) certificates representing the Pledged Equity Interests referred to therein
accompanied by undated stock powers executed in blank,

(B) proper UCC-1 Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described in the Pledge Agreement, and

(C) evidence that all other action that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Pledge Agreement has
been taken (including receipt of duly executed payoff letters and UCC-3
termination statements);

(b) Signatures. Each of the Company and the Restricted Subsidiaries shall have
certified to the Administrative Agent (with copies to be provided for each
Lender) the name and signature of each of the persons authorized (i) to sign on
its respective behalf this Credit Agreement and each of the other Loan Documents
to which it is a party and (ii) in the case of the Company, to borrow under this
Credit Agreement. The Lenders may conclusively rely on such certifications until
they receive notice in writing from the Company or such Restricted Subsidiary,
as the case may be, to the contrary.

 

80



--------------------------------------------------------------------------------

(c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by each of the Company and the Restricted
Subsidiaries to authorize the execution, delivery and performance of each Loan
Document to which it is a party.

(d) Opinions of Counsel to the Company and the Restricted Subsidiaries. The
Lenders shall have received favorable opinions of:

(i) Victoria D. Salhus, Esq., Senior Vice President, Deputy General Counsel and
Secretary for the Company and the Restricted Subsidiaries, substantially in the
form of Exhibit E hereto;

(ii) Sullivan & Cromwell LLP, special New York counsel to the Company and the
Restricted Subsidiaries, substantially in the form of Exhibit F-1 hereto; and

(iii) Schenck, Price, Smith & King, LLP, special New Jersey counsel to the
Company and the Restricted Subsidiaries, substantially in the form of Exhibit
F-2 hereto;

(iv) Mintz Levin Cohn Ferris Glovsky and Popeo P.C., special FCC counsel to the
Company and the Restricted Subsidiaries, substantially in the form of Exhibit
F-3 hereto;

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, Pillsbury Winthrop Shaw Pittman LLP, may
reasonably request (and for purposes of such opinions such counsel may rely upon
opinions of counsel in other jurisdictions, provided that such other counsel are
satisfactory to special counsel to the Administrative Agent and such other
opinions state that the Lenders are entitled to rely thereon).

(e) Opinion of Lenders’ Counsel. Each Lender shall have received a favorable
opinion of Pillsbury Winthrop Shaw Pittman LLP, special New York counsel to the
Administrative Agent, substantially in the form of Exhibit G hereto and covering
such other matters as any Lender or Lenders may reasonably request.

(f) Compliance Certificate. The Lenders shall have received a Compliance
Certificate showing that, after giving effect to this Credit Agreement and the
Indebtedness contemplated to be incurred by the Company on the Closing Date and
the use of proceeds thereof, the Company is in compliance with the provisions of
this Credit Agreement on a pro forma basis as of the Closing Date.

(g) Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby as any Lender or special counsel to the Administrative Agent shall
reasonably require shall have been received by the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(h) Certain Fees. All fees required to be paid to the Administrative Agent, the
Joint Lead Arrangers, the Initial Lenders and the other Lenders on or before the
Closing Date shall have been paid. Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent properly invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(i) Regulatory Approvals. The Company shall have obtained the approvals of any
regulatory authority set forth on Schedule 6.03 hereto required with respect to
this Credit Agreement (other than as specified in Schedule 6.03).

(j) Financial Statements. The Lenders shall have received the unaudited
consolidated balance sheet of the Company and its Restricted Subsidiaries as at
September 30, 2005, and the related consolidated statements of operations and
stockholders’ equity (deficiency) for the three month period ended on said date.

(k) Debt Ratings. The Facilities shall have received a debt rating from Moody’s
and S&P.

(l) Existing Credit Agreement. The Lenders shall have received satisfactory
evidence that the Existing Credit Agreement has been, or concurrently with the
Closing Date is being, terminated and all Liens securing obligations under the
Existing Credit Agreement have been, or concurrently with the Closing Date are
being, released.

(m) TKR Agreement. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all of the unpaid amounts owed in respect of
the TKR Loans have been converted to equity in TKR and that the TKR Agreement
has been cancelled.

(n) Existing Letters of Credit. The Administrative Agent shall have received a
copy of each of the Existing Letter of Credit.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

82



--------------------------------------------------------------------------------

Section 5.02 Conditions to all Credit Extensions. The obligation of the L/C
Issuer and each Lender to make each Credit Extension hereunder (which shall not
include any conversion or continuation of any outstanding Loan) is subject to
the additional conditions precedent that:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(a) and (b), respectively;

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent;

(d) the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof; and

(e) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.01 Existence, Qualification and Power. Each Loan Party is a limited or
general partnership, limited liability company or corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and is duly qualified to transact business and is in good standing
in all jurisdictions in which such qualification is necessary in view of the
properties and assets owned and presently intended to be owned and the business
transacted and presently intended to be transacted

 

83



--------------------------------------------------------------------------------

by it except for qualifications the lack of which, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect, and each of
the Company and the Restricted Subsidiaries has full power, authority and legal
right to perform its obligations under this Credit Agreement, the Notes and the
other Loan Documents to which it is a party.

Section 6.02 Subsidiaries; Affiliates; Loan Parties. Schedules 1.01(i) and
1.01(ii) contain a complete and correct list, as at the Agreement Date and the
Closing Date, of all Restricted Subsidiaries and Unrestricted Subsidiaries of
the Company, respectively, and a description of the legal nature of such
Subsidiaries (including, with respect to each Restricted Subsidiary, the address
of its principal place of business and its U.S. taxpayer identification number),
the nature of the ownership interests (shares of stock or general or limited
partnership or other interests) in such Subsidiaries and the holders of such
interests and, except as disclosed to the Lenders in writing prior to the
Agreement Date, the Company and each of its Subsidiaries owns all of the
ownership interests of its Subsidiaries indicated in such Schedules as being
owned by the Company or such Subsidiary, as the case may be, free and clear of
all Liens except those created under the Collateral Documents, and all such
ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable. Schedule 6.02 hereto contains a complete and
correct list, as at the Agreement Date and the Closing Date, of all Affiliates
of the Company which are not Subsidiaries of the Company, the nature of the
respective ownership interests in each such Affiliate, and the holder of each
such interest.

Section 6.03 Authority; No Conflict. The execution, delivery and performance by
each of the Company and the Restricted Subsidiaries of each Loan Document to
which it is a party, and each Credit Extension hereunder, have been duly
authorized by all necessary corporate or other organizational action and do not
and will not: (a) subject to the consummation of the action described in
Section 6.12 hereof, violate any Law currently in effect (other than violations
that, singly or in the aggregate, have not had and are not likely to have a
Materially Adverse Effect), or any provision of any of the Company’s or the
Restricted Subsidiaries’ respective partnership agreements, charters or by-laws
presently in effect; (b) conflict with or result in the breach of, or constitute
a default or require any consent (except for the consents described on Schedule
6.03 hereto, each of which has been duly obtained) under, or require any payment
to be made under (i) any Contractual Obligation to which the Company or any of
the Restricted Subsidiaries is a party or their respective properties may be
bound or affected or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Company or any of the
Restricted Subsidiaries or their respective properties are subject (in each
case, other than any conflict, breach, default or required consent that, singly
or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect); or (c) except as provided under any Loan Document, result in,
or require, the creation or imposition of any Lien upon or with respect to any
of the properties or assets now owned or hereafter acquired by the Company or
any of the Restricted Subsidiaries.

Section 6.04 Financial Condition. The Company has furnished to each Lender:

(a) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as at December 31, 2004, and the related consolidated statements of
operations and stockholders’ deficiency for the fiscal year ended on said date,
as included in the Company’s Form 10-K dated December 31, 2004 and as amended on
Form 8-K dated June 3, 2005, said financial statements having been certified by
an independent Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Required Lenders; and

 

84



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheets of the Company and its
consolidated Subsidiaries as at September 30, 2005, and the related consolidated
statements of operations for the quarter and nine months then ended as included
in the Company’s Form 10-Q dated September 30, 2005.

All financial statements referred to above (i) are complete and correct in all
material respects (subject, in the case of the unaudited financial statements
referred to above, to year-end and audit adjustments), (ii) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) and fairly present the
financial condition of the respective entity or groups of entities which is or
are the subject of such financial statements (as stated above), on a
consolidated basis, as at the respective dates of the balance sheets included in
such financial statements and the results of operations of such entity or groups
of entities for the respective periods ended on said dates.

(c) The unaudited consolidated balance sheet of the Company and its consolidated
Restricted Subsidiaries as at September 30, 2005, and the related consolidated
statement of operations for the nine months then ended.

All financial statements referred to in (c) above (i) are complete and correct
in all material respects (subject to year-end and audit adjustments) except that
said financial statements do not include a statement of cash flows or the
accompanying notes to said consolidated financial statements, (ii) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted in (i) above, and (iii) fairly
present the financial condition of the respective entity or groups of entities
which is or are the subject of such financial statements (as stated above), on a
consolidated basis, as at the date of the balance sheet included in such
financial statements and the results of operations of such entity or groups of
entities for the period ended on said dates.

None of the Company and its Restricted Subsidiaries had on any of said dates any
material contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Agreement Date. Except as disclosed to the
Lenders in writing prior to the Agreement Date, since September 30, 2005, there
has been no material adverse change in the financial condition (from that shown
by the respective balance sheets as at September 30, 2005 included in

 

85



--------------------------------------------------------------------------------

said financial statements) or the businesses or operations of the Company and
the Restricted Subsidiaries taken as a whole on a pro forma combined basis
(after giving effect to the Indebtedness contemplated to be incurred on the
Closing Date and the use of proceeds thereof).

Section 6.05 Litigation, Compliance with Laws. Except as disclosed to the
Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Company or any Restricted
Subsidiary threatened, against the Company or any Restricted Subsidiary or any
of their respective properties or assets, before any court or arbitrator or by
or before any Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect. Neither the Company
nor any Restricted Subsidiary is in default under or in violation of or with
respect to any Laws or any writ, injunction or decree of any court, arbitrator
or Governmental Authority, or any Franchise, except for minor defaults which, if
continued unremedied, are not likely to have a Materially Adverse Effect.

Section 6.06 Titles and Liens. Except as set forth on Schedule 7.14, each of the
Company and the Restricted Subsidiaries has good title to its properties and
assets, free and clear of all Liens except those permitted by Section 7.14
hereof.

Section 6.07 Regulation U; Investment Company Act. (a) None of the proceeds of
any of the Credit Extensions shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock, except that up to $10,000,000 in the aggregate of such proceeds
may be used for such purposes, provided that both at the time of such use and
thereafter compliance with Regulation U is maintained. If requested by any
Lender, the Company will furnish to the Lenders statements in conformity with
the requirements of Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 6.08 Taxes. Each of the Company and the Restricted Subsidiaries has
filed all Federal, state and other material tax returns which are required to be
filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and will not have a
Materially Adverse Effect, and has paid, or made provision for the payment of,
all Taxes shown to be due pursuant to said returns or pursuant to any assessment
received by the Company or any of the Restricted Subsidiaries, except such
Taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided or as to which the failure to pay, singly or in the
aggregate, has not had and is not likely to have a Materially Adverse Effect.

Section 6.09 Other Credit Agreements. Schedule 7.12 (Existing Indebtedness),
Schedule 7.13 (Existing Guarantees) and Schedule 7.14 (Existing Liens) contain
complete and correct lists, as at January 31, 2006, of all credit agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees and other

 

86



--------------------------------------------------------------------------------

instruments presently in effect (including Capital Lease Obligations) providing
for, evidencing, securing or otherwise relating to any Indebtedness of the
Company and the Restricted Subsidiaries in a principal or face amount equal to
$1,000,000 or more and such lists correctly set forth the names of the debtor or
lessee and creditor or lessor with respect to the Indebtedness outstanding or to
be outstanding thereunder, the rate of interest or rentals, a description of any
security given or to be given therefor, and the maturity or maturities or
expiration date or dates thereof.

Section 6.10 Full Disclosure. None of the financial statements referred to in
Section 6.04 hereof, the SEC Reports, certificates or any other written
statements delivered by or on behalf of the Company or any Restricted Subsidiary
to the Administrative Agent or any Lender contains, as at the Agreement Date and
the Closing Date, any untrue statement of a material fact nor do such financial
statements, the SEC Reports, certificates and such other written statements,
taken as a whole, omit to state a material fact necessary to make the statements
contained therein not misleading.

Section 6.11 No Default. None of the Company and the Restricted Subsidiaries is
in default in the payment or performance or observance of any Contractual
Obligation, which default, either alone or in conjunction with all other such
defaults, has had or is likely to have a Materially Adverse Effect.

Section 6.12 Approval of Regulatory Authorities. Except as set forth on Schedule
6.03 hereto, no approval or consent of, or filing or registration with, any
Governmental Authority is required in connection with (a) the execution,
delivery and performance by, or enforcement against, the Company or any of the
Restricted Subsidiaries of any Loan Document to which it is a party, (b) the
grant by the Company or any of the Restricted Subsidiaries of the Liens granted
by it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents. All approvals, consents, filings,
registrations or other actions described in Schedule 6.03 have been duly
obtained, taken, given or made and are in full force and effect (other than as
set forth in Schedule 6.03).

Section 6.13 Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Company and the Restricted
Subsidiaries which is a party thereto, enforceable in accordance with their
respective terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).

Section 6.14 Franchises. Schedule 6.14 hereto contains a complete and correct
list, as at the Agreement Date and the Closing Date, of all of the Franchises
granted to the Company and the Restricted Subsidiaries, in each case together
with the expiration date thereof, or for which applications have been made, or
are planned to be made, by the Company or any Restricted Subsidiary.

 

87



--------------------------------------------------------------------------------

Section 6.15 Collective Bargaining Agreements. Except as disclosed to the
Lenders in writing prior to the Closing Date, there are no collective bargaining
agreements between the Company or the Restricted Subsidiaries and any trade or
labor union or other employee collective bargaining agent.

Section 6.16 Investments. Schedule 6.16 hereto contains a complete and correct
list, as at December 31, 2005, of all Investments of the Company and the
Restricted Subsidiaries (other than any Investments in other Restricted
Subsidiaries) in excess of $50,000,000, showing the respective amounts of each
such Investment and the respective entity (or group thereof) in which each such
Investment has been made.

ARTICLE VII

COVENANTS OF THE

COMPANY AND THE RESTRICTED SUBSIDIARIES

From the Agreement Date and so long as the Commitments of the Lenders shall be
in effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Company under the Loan Documents, each of the Company
and the Restricted Subsidiaries agrees that, unless (x) in the case of a
Revolver/Term A Covenant, the Required Revolver/Term A Lenders and (y) in the
case of any other covenant, the Required Lenders, shall otherwise consent in
writing:

 

  A. Informational Covenants:

Section 7.01 Financial Statements and Other Information. The Company will
deliver to the Administrative Agent and each Lender:

(a) As soon as available and in any event within 60 days after the end of each
of the first three Quarters of each fiscal year of the Company: (A) consolidated
statements of operations of the Company and its consolidated Subsidiaries, taken
together, and of the Company and the Restricted Subsidiaries, taken together,
for such Quarter and for the period from the beginning of such fiscal year to
the end of such Quarter and (B) the related consolidated balance sheets and
consolidated cash flow statements of the Company and its consolidated
Subsidiaries, taken together, and of the Company and the Restricted
Subsidiaries, taken together, as at the end of such Quarter (which financial
statements (other than statements of cash flows) shall set forth in comparative
form the corresponding figures as at the end of and for the corresponding
Quarter in the preceding fiscal year) all in reasonable detail and accompanied
by a certificate in the form of Exhibit D-1 hereto of a senior financial
executive of the Company certifying such financial statements as fairly
presenting the financial condition and results of operations of the respective
entities covered thereby in accordance with GAAP, excluding accompanying
footnotes to the consolidated financial statements and

 

88



--------------------------------------------------------------------------------

subject, however, to year-end and audit adjustments, which certificate shall
include a statement that the senior financial executive signing the same has no
knowledge, except as specifically stated, that any Default has occurred and is
continuing.

(b) As soon as available and in any event within 120 days after the end of each
fiscal year of the Company: (A) consolidated statements of operations of the
Company and its consolidated Subsidiaries, taken together, and of the Company
and the Restricted Subsidiaries, taken together, for such fiscal year and
(B) the related consolidated balance sheets and cash flow statements of the
Company and its consolidated Subsidiaries, taken together, and of the Company
and the Restricted Subsidiaries, taken together, as at the end of such fiscal
year (which financial statements (other than cash flow statements) shall set
forth in comparative form the corresponding figures as at the end of and for the
preceding fiscal year), all in reasonable detail and prepared in accordance with
GAAP and accompanied by (x) an opinion of a Registered Public Accounting Firm of
nationally recognized standing selected by the Company and reasonably acceptable
to the Required Lenders as to said consolidated financial statements of the
Company and its consolidated Subsidiaries and a certificate of such accountants
stating that, in making the examination necessary for said opinion, they
obtained no knowledge, except as specifically stated, of any failure by the
Company or any Restricted Subsidiaries to perform or observe any of its
covenants relating to financial matters in this Credit Agreement, (y) an
attestation report of such Registered Public Accounting Firm as to the Company’s
internal controls pursuant to Section 404 of Sarbanes-Oxley, and (z) a
certificate in the form of Exhibit D-2 hereto of a senior financial executive of
the Company stating that such financial statements are correct and complete and
fairly present the financial condition and results of operations of the
respective entities covered thereby as at the end of and for such fiscal year
and that the executive signing the same has no knowledge, except as specifically
stated, that any Default has occurred and is continuing. Notwithstanding
anything to the contrary herein, the Company shall not be required to deliver to
the Administrative Agent, with respect to the fiscal year ending on December 31,
2005, (i) any cash flow statement of the Company and the Restricted
Subsidiaries, taken together, for such fiscal year, provided that the cash flow
statement of the Company and the Restricted Subsidiaries, taken together, for
the fiscal year ending on December 31, 2006 required to be delivered by the
Company pursuant to this Section 7.01(b) shall set forth in comparative form the
corresponding figures as at the end of and for the preceding fiscal year and
(ii) the certificate from the accountants referred to in clause (x) above for
such fiscal year.

(c) Promptly after their becoming available, copies of all financial statements
and reports which the Parent Corp., the Company or any Restricted Subsidiary
shall have sent its shareholders generally (other than tax returns unless
specifically requested under Section 7.01(g)), copies of financial statements
and reports which the Company shall have sent to the holders of any Permitted
Debt or any Indebtedness specified in Schedule 7.12, to the extent such
statements and reports contain information relating to the designation of the
Company’s Subsidiaries as “restricted subsidiaries” under the Debt Instruments
governing any such Indebtedness, and to the calculation of financial ratios
thereunder and copies of all regular and periodic reports, if any, which the
Parent Corp., the Company or any Restricted Subsidiary shall have filed with the
SEC, or any governmental agency substituted therefor, or with any national
securities exchange.

 

89



--------------------------------------------------------------------------------

(d) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed (including the
subscriber information required to be set forth therein) signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Company.

(e) Promptly, notice of the termination, cancellation, nonrenewal or other loss
of any Franchise for a cable television system or systems that has had or is
likely to have, either alone or in conjunction with all other such losses, a
Materially Adverse Effect.

(f) As soon as possible and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.

(g) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Company or any of
the Restricted Subsidiaries or any of their respective Affiliates or other
affiliates as the Administrative Agent or any Lender, through the Administrative
Agent, may reasonably request.

(h) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.

(i) Prior to the making of any Special Dividend by the Company, a Solvency
Certificate showing that, after giving effect to such Special Dividend, the
Company is Solvent.

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Company
shall notify the Administrative Agent, each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail

 

90



--------------------------------------------------------------------------------

electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 7.01(d)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Company
Materials not otherwise publicly filed with the SEC that may be distributed to
the Public Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

 

  B. Affirmative Covenants:

Section 7.02 Taxes and Claims. Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all fees or
other charges for Franchises and all other lawful claims which, if unpaid, could
be reasonably expected to become a Lien (other than Permitted Liens) upon the
property of the Company or any of the Restricted Subsidiaries or result in the
loss of a Franchise, provided that none of the Company and the Restricted
Subsidiaries shall be required to pay any such Tax, fee or other claim as to
which the Company and the Restricted Subsidiaries have a good faith basis to
believe is not due and owing and, to the extent then appropriate, the payment
thereof is being contested in good faith and by proper proceedings, provided
that it maintains adequate reserves in accordance with GAAP with respect
thereto.

 

91



--------------------------------------------------------------------------------

Section 7.03 Insurance. Each of the Company and the Restricted Subsidiaries will
maintain insurance issued by financially sound and reputable insurance companies
with respect to its properties and business in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Company or such Restricted Subsidiary
operates. The Company will furnish to any Lender, upon the request of such
Lender from time to time, full information as to the insurance maintained in
accordance with this Section 7.03.

Section 7.04 Maintenance of Existence; Conduct of Business. Each of the Company
and the Restricted Subsidiaries will preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, and all of its rights, privileges, licenses
and franchises (including Franchises), except (i) where a failure to do so,
singly or in the aggregate, is not likely to have a Materially Adverse Effect or
(ii) pursuant to a Permitted Restricted Subsidiary Transaction.

Section 7.05 Maintenance of and Access to Properties. Each of the Company and
the Restricted Subsidiaries will maintain, preserve and protect its properties
and assets necessary in its business in good working order and condition,
ordinary wear and tear excepted and except where a failure to do so, singly or
in the aggregate, is not likely to have a Materially Adverse Effect, and will
permit representatives of the respective Revolving Credit Lenders and Term A
Lenders to visit and inspect such properties, and to examine and make extracts
from its books and records, during normal business hours.

Section 7.06 Compliance with Applicable Laws. Each of the Company and the
Restricted Subsidiaries will comply with the requirements of all applicable Laws
(including but not limited to Environmental Laws) and all orders, writs,
injunctions and decrees of any Governmental Authority a breach of which is
likely to have, singly or in the aggregate, a Materially Adverse Effect, except
where contested in good faith and by proper proceedings if it maintains adequate
reserves in accordance with GAAP with respect thereto.

Section 7.07 Litigation. Each of the Company and the Restricted Subsidiaries
will promptly give to the Administrative Agent notice in writing (and the
Administrative Agent will notify each Lender) of all actions, suits,
proceedings, claims or disputes before any courts, arbitrators or Governmental
Authority against it or, to its knowledge, otherwise affecting it or any of its
respective properties or assets, except actions, suits, proceedings, claims or
disputes which are not reasonably likely to, singly or in the aggregate, have a
Materially Adverse Effect. Following the initial notice of each such action,
suit, proceeding, claim or dispute, supplementary notices of all material
developments in respect thereof shall be given from time to time in like manner.
The parties hereby acknowledge that the prompt notice required by this
Section 7.07 shall be satisfied by public reporting of such actions, suits,
proceedings, claims or disputes by the Company with the SEC in a filing made
pursuant to Securities Laws.

 

92



--------------------------------------------------------------------------------

Section 7.08 Subsidiaries. (a) Unless Section 7.08(b) is applicable, any New
Subsidiary acquired or formed by the Company shall be deemed an Unrestricted
Subsidiary.

(b) The Company may designate, so long as no Default shall have occurred and be
continuing both before and after giving effect to such designation, any New
Subsidiary as a Restricted Subsidiary by giving a notice captioned “Designation
of Restricted Subsidiary” to the Administrative Agent promptly upon the
acquisition or formation of such New Subsidiary, such notice to specify whether
such New Subsidiary has been designated as a “restricted subsidiary” for
purposes of any Debt Instruments governing any Permitted Debt or any
Indebtedness specified in Schedule 7.12. Promptly upon such designation, the
Company will cause (by documentation satisfactory to the Required Revolver/Term
A Lenders) such New Restricted Subsidiary to undertake all of the obligations of
(i) a “Restricted Subsidiary” under this Credit Agreement, (ii) unless such New
Subsidiary is a Subsidiary of TKR, a “Guarantor” under this Credit Agreement,
and (iii) if applicable, a “Pledgor” under the Pledge Agreement. Each such New
Restricted Subsidiary shall thereafter be a “Restricted Subsidiary” and, if
applicable, a “Guarantor” for all purposes of this Credit Agreement and a
“Pledgor” for all purposes of the Pledge Agreement.

(c) (i) The Company may redesignate, so long as no Default shall have occurred
and be continuing both before and after giving effect to such redesignation, any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by giving a notice to the Administrative
Agent captioned “Redesignation of Restricted Subsidiary” or “Redesignation of
Unrestricted Subsidiary”, as the case may be. In the case of any redesignation
of any Unrestricted Subsidiary as a Restricted Subsidiary, promptly upon such
redesignation, the Company will cause (by documentation satisfactory to the
Required Revolver/Term A Lenders) such New Restricted Subsidiary to undertake
all of the obligations of (A) a “Restricted Subsidiary” under this Credit
Agreement, (B) unless such New Subsidiary is a Subsidiary of TKR, a “Guarantor”
under this Credit Agreement, and (C) if applicable, a “Pledgor” under the Pledge
Agreement. Each such New Restricted Subsidiary shall thereafter be a “Restricted
Subsidiary” and, if applicable, a “Guarantor” for all purposes of this Credit
Agreement and a “Pledgor” for all purposes of the Pledge Agreement.

Section 7.09 Franchises. The Restricted Subsidiaries will comply with all of
their obligations under their respective Franchises, except for failures to
comply which, singly or in the aggregate, are not likely to have a Materially
Adverse Effect.

Section 7.10 Use of Proceeds. Use the proceeds of the Credit Extensions to
(i) refinance certain existing Indebtedness of the Company and its Subsidiaries,
(ii) pay fees and expenses incurred in connection with the transactions
contemplated herein, (iii) fund any dividend or other distribution to Parent
Corp. permitted under Section 7.18, and (iv) for general corporate purposes not
in contravention of any Law or of any Loan Document.

 

93



--------------------------------------------------------------------------------

Section 7.11 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

  C. Negative Covenants:

Section 7.12 Indebtedness. Neither the Company nor any Restricted Subsidiary
will create, incur or suffer to exist any Indebtedness except:

(i) Indebtedness hereunder;

(ii) Permitted Debt;

(iii) obligations under or in respect of interest rate Swap Contracts up to an
aggregate notional principal amount not to exceed at any time an amount equal to
the Commitments of all the Lenders in the aggregate at such time;

(iv) Guarantees and letters of credit permitted by Section 7.13 hereof;

(v) Indebtedness of the Company owed to any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary owed to any other Restricted
Subsidiary;

(vi) Indebtedness issued and outstanding on the Agreement Date to the extent set
forth on Schedule 7.12 hereto and any renewals, extensions or refundings thereof
in a principal amount not to exceed the amount so renewed, extended or refunded;

(vii) Indebtedness incurred as consideration for any acquisition permitted
hereunder and consisting solely of a deferred or contingent obligation to
deliver common stock of the Parent Corp.;

 

94



--------------------------------------------------------------------------------

(viii) Monetization Indebtedness; provided that, the Company shall provide to
the Administrative Agent prompt written notice of any such Monetization
Indebtedness incurred by the Company or a Restricted Subsidiary together with a
brief description of the terms thereof; and

(ix) Other Indebtedness of the Company or any Restricted Subsidiary, to the
extent not otherwise permitted by clauses (i) through (viii) of this
Section 7.12, so long as the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (ix) shall not exceed the
sum of $400,000,000.

Section 7.13 Contingent Liabilities. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly (including, without limitation, by means
of causing a bank to open a letter of credit), guarantee, endorse, contingently
agree to purchase or to furnish funds for the payment or maintenance of, or
otherwise be or become contingently liable upon or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or guarantee the payment of dividends or other distributions upon the
stock or other ownership interests of any Person, or agree to purchase, sell or
lease (as lessee or lessor) property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of its
obligations or to assure a creditor against loss (all such transactions being
herein called “Guarantees”), except:

(i) the Guarantees in Article IV hereof;

(ii) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(iii) the Guarantees described in Schedule 7.13;

(iv) Guarantees by the Company or one or more of the Restricted Subsidiaries of
Indebtedness of, and other obligations (incurred in the ordinary course of
business) of, another Restricted Subsidiary, but only if such Indebtedness or
obligations are permitted by this Credit Agreement;

(v) other Guarantees, including, but not limited to, without duplication, surety
bonds, by the Company, provided that the outstanding aggregate amount of the
obligations guaranteed does not exceed $150,000,000 at any time;

(vi) Capital Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capital Lease Obligations do not
increase their liability by reason of such assignment);

(vii) the Letters of Credit;

 

95



--------------------------------------------------------------------------------

(viii) any Guarantee by the Company of the obligations of any Unrestricted
Subsidiary so long as (A) recourse to the Company thereunder is limited solely
to shares of capital stock of such Unrestricted Subsidiary or its Subsidiaries
and to no other assets of the Company or the Restricted Subsidiaries and
(B) neither the Company nor any Restricted Subsidiary agrees, in connection
therewith, to any limitation on the amount of Indebtedness which may be incurred
by them, to the granting of any Liens on assets of the Company or any of the
Restricted Subsidiaries (other than shares of stock of such Unrestricted
Subsidiary or its Subsidiaries), to any acquisition or disposition of any assets
of the Company or the Restricted Subsidiaries (other than shares of capital
stock of such Unrestricted Subsidiary or its Subsidiaries) or to any
modification or supplement of this Credit Agreement or any agreement entered
into by the Company or any of the Restricted Subsidiaries refinancing any
substantial portion of the Indebtedness outstanding under this Credit Agreement;

(ix) Guarantees which would constitute Investments which are not prohibited by
Section 7.17 hereof; and

(x) Obligations under contracts providing for the acquisition of or provision of
goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Company or any of its Restricted
Subsidiaries may be jointly and severally liable with other Subsidiaries of the
Company as to which costs are allocated (as among the Company and its
Subsidiaries) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations; and

(xi) any Guarantee by the Company of any obligation to the extent such
obligation can be satisfied (at the option of the Company) by the delivery of
common stock of the Parent Corp.

Section 7.14 Liens. Neither the Company nor any Restricted Subsidiary will
create or suffer to exist, any mortgage, pledge, security interest, conditional
sale or other title retention agreement, lien, charge or encumbrance upon any of
its assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation (all such security being herein called “Liens”), except:

(i) Liens on property securing Indebtedness owed to the Company or any
Restricted Subsidiary;

(ii) Liens securing Capital Leases or other Indebtedness for the deferred
acquisition price of property or services to the extent such Liens attach solely
to the property acquired with or subject to such Indebtedness;

(iii) Liens securing all of the obligations of the Company and the Restricted
Subsidiaries hereunder;

(iv) Permitted Liens;

 

96



--------------------------------------------------------------------------------

(v) other Liens on property in effect on the Agreement Date to the extent set
forth on Schedule 7.14 hereto;

(vi) Liens on shares of the capital stock of, or partnership interest in, any
Unrestricted Subsidiary; and

(vii) Liens on any share of Monetized Stock to the extent such liens secure
Monetization Indebtedness related to such Monetized Stock.

In addition, neither the Company nor any Restricted Subsidiary will enter into
or permit to exist any undertaking by it or affecting any of its properties
whereby the Company or such Restricted Subsidiary shall agree with any Person
(other than the Lenders or the Administrative Agent) not to create or suffer to
exist any Liens in favor of any other Person, provided that the foregoing
restriction shall not apply to any such undertaking contained in any indenture
or other agreement (i) governing any Permitted Debt or Indebtedness outstanding
at the date hereof and identified on Schedule 7.12 hereto, or (ii) governing
specific property to be sold pursuant to an executed agreement with respect to
an asset sale permitted hereunder, or (iii) constituting a customary restriction
on assignment, subletting, or other transfer contained in leases, licenses,
franchises and other similar agreements entered into in the ordinary course of
business or otherwise creating a Permitted Lien (provided that any restriction
referred to in clauses (ii) or (iii) is limited to the property or asset subject
to such sale, lease, license, franchise or other similar agreement or Permitted
Lien, as the case may be).

Section 7.15 Leases. Neither the Company nor any Restricted Subsidiary will
incur, assume or have outstanding any obligation to pay rent under Leases (as
lessee, guarantor or otherwise) except:

(i) obligations under Leases by one Restricted Subsidiary to another Restricted
Subsidiary or the Company, as the case may be; and

(ii) obligations under Leases of equipment and other real or personal property
for use in the ordinary course of the business (including any subleasing or
allocations to other Subsidiaries of the Company) of the Company and the
Restricted Subsidiaries and CSC Technology, including Pole Rental Leases and
Leases of microwave transmission, reception rights and radio and other frequency
spectrum.

Section 7.16 TKR. Neither the Company nor any Restricted Subsidiary will make
any Investment in TKR or any Subsidiary of TKR after the Agreement Date in
excess of a net aggregate amount of $500,000,000, unless, prior thereto, TKR and
its Subsidiaries shall have become Guarantors hereunder.

Section 7.17 Investments. Neither the Company nor any Restricted Subsidiary
will, directly or indirectly, (a) make or permit to remain outstanding any
advances, loans, accounts receivable (other than (x) accounts receivable arising
in the ordinary course of business of the Company or such Restricted Subsidiary
and (y) accounts receivable owing to the Company or any Restricted Subsidiary
from any Unrestricted Subsidiary for

 

97



--------------------------------------------------------------------------------

management or other services or other overhead or shared expenses allocated in
the ordinary course of business provided by the Company or any Restricted
Subsidiary to such Unrestricted Subsidiary or other extensions of credit
(excluding, however, accrued and unpaid interest in respect of any advance, loan
or other extension of credit) or capital contributions to (by means of transfers
of property to others, or payments for property or services for the account or
use of others, or otherwise) any Person (other than the Company or any
Restricted Subsidiary)), (b) purchase or own any stocks, bonds, notes,
debentures or other securities (including, without limitation, any interests in
any partnership, joint venture or any similar enterprise) of, or any bank
accounts with, or Guarantee any Indebtedness or other obligations of, any Person
(other than the Company or any Restricted Subsidiary), or (c) purchase or
acquire (in one transaction or a series of transactions) assets of another
Person that constitute a business unit or all or a substantial part of the
business of, such Person (other than the Company or any Restricted Subsidiary)
(all such transactions referred to in clauses (a), (b) and (c) being herein
called “Investments”), provided however, that such restriction shall not apply
so long as no Default shall have occurred and be continuing both immediately
before and immediately after giving effect to the making of each such
Investment, and, provided further, that the Company or any Restricted Subsidiary
may convert the form of any outstanding Investment by the Company or such
Restricted Subsidiary in any Unrestricted Subsidiary that was permitted under
this Section 7.17 when first made by the Company or a Restricted Subsidiary at
all times prior to any Responsible Officer having knowledge of the occurrence
and continuance of a Default.

Section 7.18 Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, make or declare any Restricted Payment
(other than any Restricted Payment payable (and paid) in common stock of the
Parent Corp.) at any time, except that, so long as no Default shall have
occurred and be continuing at the time such Restricted Payment is made or would
result from the making or declaration of such Restricted Payment, this
Section 7.18 shall not apply to (i) any Restricted Payment made by the Company
to Parent Corp. and used by Parent Corp. to make a scheduled payment of
principal or interest on any of Parent Corp.’s Indebtedness or to pay any
management fees, and (ii) any other Restricted Payment by the Company or any of
the Restricted Subsidiaries, provided that during any Limitation Period the
aggregate amount of Restricted Payments made shall not exceed $200,000,000 plus
an amount equal to the aggregate proceeds received by the Company or the
Restricted Subsidiaries from any capital contribution or any issue of new Equity
Interests following the Closing Date not previously utilized to increase the
available amount of Restricted Payments during any Limitation Period.
“Limitation Period” shall mean one or more consecutive Certification Periods in
which the Cash Flow Ratio as reflected on the Compliance Certificate applicable
to such Certification Period exceeds (x) from the Closing Date to, and
including, September 30, 2006, 6.75 to 1 and (y) thereafter, 6.00 to 1, either
at the beginning of such Certification Period or at any time during such period
after giving effect to any Indebtedness incurred to fund a Restricted Payment
made during such period; and “Certification Period” shall mean the period from
the date of the delivery of a Compliance Certificate to the date immediately
preceding the delivery of the immediately succeeding Compliance Certificate.

 

98



--------------------------------------------------------------------------------

Section 7.19 Business. (a) The Company and the Restricted Subsidiaries shall not
permit the portion of consolidated gross revenues of the Company and the
Restricted Subsidiaries derived from the business of developing, constructing,
owning, acquiring, altering, repairing, financing, operating, maintaining,
publishing, distributing, promoting and otherwise exploiting cable television
systems and related businesses, including, without limitation,
telecommunications services, data transmission and telephony activities, for any
Quarter to be less than 90% of the total consolidated gross revenues of the
Company and the Restricted Subsidiaries for such Quarter.

(b) Neither the Company nor any Restricted Subsidiary will effect any
Disposition or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
under Section 7.08, unless, both before and after giving effect to such
Disposition or redesignation, no Default shall have occurred and be continuing.
In determining the absence of a Default after giving effect to any transaction
limited by the foregoing, or by any other covenant contained herein, compliance
with Section 7.23, Section 7.24 and Section 7.25 shall be determined on a pro
forma basis giving effect to the subject transaction.

Section 7.20 Transactions with Affiliates. Other than as set forth on Schedule
7.20, neither the Company nor any Restricted Subsidiary will effect any
transaction with any of its Affiliates that is not a Restricted Subsidiary on a
basis less favorable to the Company or such Restricted Subsidiary than would at
the time be obtainable for a comparable transaction in arms-length dealing with
an unrelated third party (other than overhead and other ordinary course
allocations of costs and services on a reasonable basis).

Section 7.21 Amendments of Certain Instruments. Neither the Company nor any
Restricted Subsidiary will modify or supplement, or consent to any waiver of any
of the provisions of, any Debt Instrument governing any Permitted Debt or any
Indebtedness specified in Schedule 7.12 except to the extent, after giving
effect thereto, that such Permitted Debt or other Indebtedness could be incurred
on such modified or supplemented terms by the Company or a Restricted Subsidiary
on the effective date of the modification, supplement or consent. In addition,
the Company will not amend, modify or supplement any of the provisions of its
charter in respect of preferred stock of the Company, except that the Company
may (a) file any amendment or modification thereto or supplement thereof to
permit the issuance of New Preferred Stock of the Company and (b) file a
certificate of retirement thereto in respect of any series of preferred stock of
the Company the purchase, acquisition, redemption or retirement of which is
permitted by this Credit Agreement.

Section 7.22 Issuance of Stock. The Company will not permit any Restricted
Subsidiary to issue any shares of stock or other ownership interests in such
Restricted Subsidiary if, after giving effect thereto, the percentage of the
ownership interests in such Restricted Subsidiary held by the Company and the
Restricted Subsidiaries immediately prior to such issuance would be decreased.

 

99



--------------------------------------------------------------------------------

  D. Financial Covenants:

Section 7.23 Operating Cash Flow. (a) Operating Cash Flow to Total Interest
Expense. The Company and the Restricted Subsidiaries will cause, for each
Quarter, the ratio of Operating Cash Flow for the period of four Quarters ending
with such Quarter to Total Interest Expense for such period of four Quarters
ending with such Quarter to be at least the following respective amounts at all
times during the following respective periods; provided that, in the event that
the Company shall not have made a Special Dividend to Parent Corp. on or prior
to September 30, 2006, the “Adjusted Ratio” set forth below shall apply from
October 1, 2006:

 

Period

   Ratio    Adjusted Ratio

From and including the Closing Date to and including the Quarter ended
December 31, 2006

   1.75 to 1    1.75 to 1

From and including January 1, 2007 to and including the Quarter ended June 30,
2007

   1.85 to 1    2.00 to 1

On and after July 1, 2007

   2.00 to 1    2.25 to 1

(b) Operating Cash Flow less Consolidated Cash Taxes to Total Debt Expense. The
Company and the Restricted Subsidiaries will cause, for each Quarter, the ratio
of (i) Operating Cash Flow for the period of four Quarters ending with such
Quarter less Consolidated Cash Taxes paid during such period of four Quarters to
(ii) Total Debt Expense for such period of four Quarters ending with such
Quarter to be at least equal to 1.50 to 1.

Section 7.24 Cash Flow Ratio. The Company and the Guarantors will not permit the
Cash Flow Ratio to exceed the following respective amounts at any time during
the following respective periods; provided that, in the event that the Company
shall not have made a Special Dividend to Parent Corp. on or prior to
September 30, 2006, the “Adjusted Ratio” set forth below shall apply from
October 1, 2006:

 

Period

   Ratio    Adjusted Ratio

From and including the Closing Date to and including September 30, 2006

   7.50 to 1    —  

From and including October 1, 2006 to and including December 31, 2006

   7.25 to 1    6.25 to 1

From and including January 1, 2007 to and including March 31, 2007

   7.00 to 1    6.00 to 1

From and including April 1, 2007 to and including September 30, 2007

   6.50 to 1    5.50 to 1

From and including October 1, 2007 to and including December 31, 2007

   6.00 to 1    5.00 to 1

 

100



--------------------------------------------------------------------------------

Period

   Ratio    Adjusted Ratio

From and including January 1, 2008 to and including December 31, 2008

   5.50 to 1    4.50 to 1

From and including January 1, 2009 to and including December 31, 2009

   5.00 to 1    4.00 to 1

On and after January 1, 2010

   4.50 to 1    3.50 to 1

Section 7.25 Senior Secured Leverage Ratio. The Company and the Guarantors will
not permit the Senior Secured Leverage Ratio to exceed the following respective
amounts at any time during the following respective periods; provided that, in
the event that the Company shall not have made a Special Dividend to Parent
Corp. on or prior to September 30, 2006, the “Adjusted Ratio” set forth below
shall apply from October 1, 2006:

 

Period

   Ratio    Adjusted Ratio

From and including the Closing Date to and including September 30, 2006

   4.00 to 1    —  

From and including October 1, 2006 to and including December 31, 2006

   4.00 to 1    3.50 to 1

From and including January 1, 2007 to and including December 31, 2007

   3.75 to 1    3.25 to 1

From and including January 1, 2008 to and including December 31, 2008

   3.50 to 1    3.00 to 1

From and including January 1, 2009 to and including December 31, 2009

   3.25 to 1    2.75 to 1

On and after January 1, 2010

   3.00 to 1    2.50 to 1

Section 7.26 Incremental Term Facility Covenants. The Company and each of the
Restricted Subsidiaries shall comply with each covenant contained in any
Incremental Term Facility Supplement, subject to any applicable grace periods
and notice requirements.

Section 7.27 Additional Facility Covenants. The Company and each of the
Restricted Subsidiaries shall comply with each covenant contained in any
Additional Facility Supplement, subject to any applicable grace periods and
notice requirements.

 

101



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an “Event
of Default”:

(a) Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any amendment thereto), or any certification made or deemed to have
been made by the Company or any Restricted Subsidiary to any Lender or the
Administrative Agent hereunder, shall prove to have been incorrect, or shall be
breached, in any material respect when made or deemed made; provided that any
representation made pursuant to Section 5.02 in respect of the absence of any
Default shall not constitute an Event of Default if (i) at the time of such
representation, such Default was not known to a Responsible Officer and
(ii) prior to such Default, the absence of which is the subject of such
representation, becoming an Event of Default, such Default has been cured or
waived in accordance with this Credit Agreement; provided further that the Event
of Default contained in this Section 8.01(a) shall apply to the Incremental Term
Facility only to the extent that such Event of Default relates to any
representation or warranty made or deemed to be made to the Incremental Term
Lenders (i) on the Incremental Term Closing Date, or (ii) in any certificate
delivered by the Company pursuant to Section 7.01 hereof or in any Loan Document
entered into with, or in favor of, such Incremental Term Lenders or any related
amendment, waiver or other instrument, in each case, entered into after the date
hereof; and provided further that the Event of Default contained in this
Section 8.01(a) shall apply to an Additional Incremental Term Facility, if any,
only to the extent that such Event of Default relates to any representation or
warranty made or deemed to be made to the Additional Facility Lenders party
thereto (i) on the respective Additional Facility Closing Date, or (ii) in any
certificate delivered by the Company pursuant to Section 7.01 hereof or in any
Loan Document entered into with, or in favor of, such Additional Facility
Lenders or any related amendment, waiver or other instrument, in each case,
entered into after the date hereof; or

(b) (i) Default in the payment when due of any principal of any Revolving Credit
Loan, Term A Loan or any L/C Obligation, default in the deposit when due of
funds as Cash Collateral in respect of L/C Obligations or default in the payment
when due of interest on any Revolving Credit Loan, Term A Loan or on any L/C
Obligation, or any fee due hereunder or under any other Loan Document or any
other amount payable to any Revolving Credit Lender or Term A Lender hereunder
or under any other Loan Document, and the failure to pay such interest, fee or
such other amount within two Business Days after the same becomes due or
(ii) Default in the payment when due of any principal of any Incremental Term
Loan or any Additional Facility Loan or default in the payment when due of
interest on any Incremental Term Loan or any Additional Facility Loan, or any
fee due hereunder or under any other Loan Document or any other amount payable
to any Incremental Term Lender, any Additional Facility Lender or the
Administrative Agent hereunder or under any other Loan Document, and the failure
to pay such interest or such other amount within two Business Days after the
same becomes due; or

(c) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its agreements in Article VII hereof (other
than Section 7.01, Section 7.02, Section 7.03, Section 7.05, Section 7.06,
Section 7.07, Section 7.08, Section 7.10, Section 7.17 and Section 7.20 hereof
but including Section 7.01(f) hereof); or

 

102



--------------------------------------------------------------------------------

(d) (i) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its other agreements herein (other than
those specified in Section 8.01(c)) or in any other Loan Document, which shall
remain unremedied for 30 days after notice thereof shall have been given to the
Company by any Lender (other than any Incremental Term Lender) or the
Administrative Agent (provided that such period shall be five days in the case
of a default under Section 7.17 hereof and provided further that such period
shall be fifteen days and no such notice shall be required in the case of a
default under Section 7.01(d) hereof) or (ii) Default by the Company or any of
the Restricted Subsidiaries in the performance or observance of any of its other
agreements herein or in any other Loan Document (other than any Revolver/Term A
Covenant), which shall remain unremedied for 60 days (30 days in the case of a
Default under Section 1.03 or 1.07 of Schedule II to the Incremental Term
Supplement) after notice thereof shall have been given to the Company by
Incremental Term Lenders holding at least 25% of the Incremental Term Facility
on the date such notice is given or the Administrative Agent; or

(e) Any Indebtedness of the Company (including any Indebtedness hereunder) or
any of the Restricted Subsidiaries in an aggregate principal amount of
$10,000,000 or more, excluding (i) any Indebtedness owing solely to the Company
or a Restricted Subsidiary and (ii) any Indebtedness for the deferred purchase
price of property or services owed to the Person providing such property or
services as to which the Company or such Restricted Subsidiary has a good faith
basis to believe is not due and owing and, to the extent then appropriate, is
contesting its obligation to pay the same in good faith and by proper
proceedings and for which the Company or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and
(ii) above herein called “Excluded Indebtedness”), shall (i) become due before
stated maturity by the acceleration of the maturity thereof by reason of default
or (ii) become due by its terms and shall not be promptly paid or extended; or

(f) Any default under any indenture, credit agreement or loan agreement or other
agreement or instrument under which Indebtedness of the Company or any of the
Restricted Subsidiaries constituting indebtedness for borrowed money in an
aggregate principal amount of $10,000,000 or more is outstanding (other than
Excluded Indebtedness), or by which any such Indebtedness is evidenced, shall
have occurred and shall continue for a period of time sufficient to permit the
holder or holders of any such Indebtedness (or a trustee or agent on its or
their behalf) to accelerate the maturity thereof or to enforce any Lien provided
for by any such indenture, agreement or instrument, as the case may be, unless
such default shall have been permanently waived by the respective holder of such
Indebtedness; or

(g) The Company or any of the Restricted Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due,

 

103



--------------------------------------------------------------------------------

(iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated as bankrupt or insolvent, (v) commence a voluntary case under any
Debtor Relief Law (as now or hereafter in effect), (vi) file a petition seeking
to take advantage of any Debtor Relief Law, (vii) acquiesce in writing to, or
fail to controvert in a timely and appropriate manner, any petition filed
against the Company or any Restricted Subsidiary in any involuntary case under
any such Debtor Relief Law, or (viii) take any action for the purpose of
effecting any of the foregoing; or

(h) A case or other proceeding shall be commenced, without the application,
approval or consent of the Company or any of the Restricted Subsidiaries, in any
court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of the Company
or any Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of the Company or such Restricted Subsidiary or of all or
any substantial part of its assets, or any other similar action with respect to
the Company or such Restricted Subsidiary under any Debtor Relief Law, and such
case or proceeding shall continue undismissed, or unstayed and in effect, for
any period of 30 consecutive days, or an order for relief against the Company or
any Restricted Subsidiary shall be entered in an involuntary case under any
Debtor Relief Law (as now or hereafter in effect); or

(i) (i) A judgment for the payment of money in excess of $10,000,000 shall be
rendered against the Company or any Restricted Subsidiary and such judgment
shall remain unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution or (if a stay is not provided for by applicable law)
without having been fully bonded or (ii) a final judgment or final judgments for
the payment of money are entered by a court or courts of competent jurisdiction
against the Company or any Restricted Subsidiary and either (x) an enforcement
proceeding shall have been commenced by any creditor upon such judgment or
(y) such judgment remains undischarged and unbonded for a period (during which
execution shall not be effectively stayed) of 60 days, provided that, the
aggregate of all such judgments exceeds $20,000,000; or

(j) Any Franchise issued to the Company or any Restricted Subsidiary shall be
revoked or canceled or expire by its terms and not be renewed, or shall be
modified in a manner adverse to the Company or the Restricted Subsidiary
utilizing such Franchise, if such revocation, cancellation, expiration or
non-renewal is likely to have a Materially Adverse Effect (after giving effect
to any temporary operating authority); or

(k) (i) Any Termination Event shall occur; (ii) any Accumulated Funding
Deficiency, whether or not waived, shall exist with respect to any Plan;
(iii) any Person shall engage in any Prohibited Transaction involving any Plan;
(iv) the Company or any ERISA Affiliate is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from the Company’s or any ERISA Affiliate’s complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) from such Plan;
(v) the conditions for imposition of a lien under Section 302(f) of ERISA shall
have been met with respect to a Plan; (vi) the adoption of an amendment to a
Plan requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; (vii) the Company or any ERISA Affiliate shall fail to pay when due an

 

104



--------------------------------------------------------------------------------

amount which is payable by it to the PBGC or to a Plan under Title IV of ERISA
and which, when aggregated with all other such amounts with respect to the
payment of which the Company and its ERISA Affiliates are at the time in
default, exceeds $500,000; (viii) a proceeding shall be instituted by a
fiduciary of any Plan against the Company or any ERISA Affiliate to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; (ix) the assumption of, or any material increase in, the
contingent liability of the Company or any Restricted Subsidiary with respect to
any post-retirement welfare liability and such assumption or material increase
has had, or could reasonably be expected to have, a Material Adverse Effect; and
by reason of any or all of such events described in clauses (i) through (ix) as
applicable there shall or could result in actual or potential liability of the
Company and any ERISA Affiliate in excess of $500,000 in the aggregate; or

(l) (i) Dolan Family Interests shall cease at any time to have beneficial
ownership (within the meaning of Rule 13d-3 (as in effect on the Agreement Date)
promulgated under the Securities and Exchange Act of 1934, as amended) of shares
of the capital stock of Parent Corp. having sufficient votes to elect (or
otherwise designate) at such time a majority of the members of the Board of
Directors of Parent Corp., (ii) Parent Corp. shall cease to own (free and clear
of all Liens) directly 100% of the common stock of the Company, or any Person
(other than Parent Corp.) shall obtain the legal or contractual right to own, or
to cause the transfer of the ownership of, any of the common stock of the
Company, without regard to any required approval of any other Person, or
(iii) the Company shall cease to own, directly or indirectly, 100% of the common
stock of TKR, or any Person (other than the Company or any direct Subsidiary of
the Company holding all of the common stock of TKR) shall obtain the legal or
contractual right to own, or to cause the transfer of the ownership of, any of
the common stock of TKR, without regard to any required approval of any other
Person; or

(m) The Company or any Restricted Subsidiary asserts or any Affiliate institutes
any proceedings seeking to establish or any Person obtains a judgment
establishing that (i) any provision of the Loan Documents is invalid, not
binding or unenforceable or (ii) the Lien created, or purported to be created,
by the Loan Documents is not a valid and perfected first priority security
interest in the property in which such Lien is created, or purported to be
created, pursuant to the Loan Documents.

Section 8.02 Remedies upon Event of Default. (a) Revolver/Term A Event of
Default. If any Revolver/Term A Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Revolver/Term A Lenders, take any or all of the following actions:

(i) declare the commitment of each Revolving Credit Lender, each Term A Lender
and each Additional Facility Lender, if any, party to an Additional Facility
Supplement which makes such Revolver/Term A Event of Default applicable to such
Additional Facility Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

105



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, Term A Loans and Additional Facility Loans, if any, if such Additional
Facility Loans are advanced under an Additional Facility Supplement which makes
such Revolver/Term A Event of Default applicable to such Additional Facility
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable to any Revolver Credit Lender, Term A Lender or any Additional Facility
Lender holding such Additional Facility Loans or under any other Loan Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company;

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Revolving Credit Lenders, the Term A
Lenders, and any Additional Facility Lenders, if any, party to an Additional
Facility Supplement which makes such Revolver/Term A Event of Default applicable
to such Additional Facility Lender and the L/C Issuer all rights and remedies
available to it and such Lenders under the Loan Documents.

(b) Other Event of Default. If any Event of Default (other than a Revolver/Term
A Event of Default) occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it and such Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

106



--------------------------------------------------------------------------------

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

107



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

108



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the

 

109



--------------------------------------------------------------------------------

L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the

 

110



--------------------------------------------------------------------------------

retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Runners, Joint Lead Arrangers, Syndication
Agent or Co-Documentation Agents listed on the cover page hereof on the
Agreement Date, on the First Amended and Restated Date or on the Second Amended
and Restated Date shall have any powers, duties or responsibilities under this
Credit Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

111



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), Section 2.08 allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
the L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.14(ii).

 

112



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Company or the applicable Loan Party, as the case may be,
and (i) in the case of an amendment or waiver of any Revolver/Term A Covenant or
Revolver/Term A Default, the Required Revolver/Term A Lenders and (ii) in the
case of an amendment or waiver of any other provision or Event of Default, the
Required Lenders, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) (i) waive any condition set forth in Section 5.01 (other than
Section 5.01(h)), or, in the case of the initial Credit Extension, Section 5.02,
without the written consent of each Lender or (ii) waive any condition set forth
in Section 6 of the Incremental Term Supplement (other than Section 6(h)
thereof), or, in the case of the making of the Incremental Term Loans,
Section 5.02, without the written consent of each Incremental Term Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 5.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, the Required Term
A-1 Lenders, the Required Term A-2 Lenders or the Required Incremental Term
Lenders, if any, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Credit Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

 

113



--------------------------------------------------------------------------------

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Company to pay interest or Letter of Credit Fees
at the Default Rate;

(f) change (i) Section 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or Section 2.05(b), respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (A) if such Facility is the Term A-1 Facility,
the Required Term A-1 Lenders, (B) if such Facility is the Term A-2 Facility,
the Required Term A-2 Lenders, (C) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders, and (D) if such Facility is the
Incremental Term Facility, if any, the Required Incremental Term Lenders or
(iii) Section 8.03, without the written consent of each Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term A-1 Lenders,” “Required Term A-2 Lenders,” “Required
Incremental Term Lenders” or “Required Revolver/Term A Lenders” without the
written consent of each Lender under the applicable Facility or Facilities;

(h) release all or a significant portion of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release or remove all or a significant portion of the Guarantors, without
the written consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A-1 Facility, the Required Term A-1 Lenders,
(ii) if such Facility is the Term A-2 Facility, the Required Term A-2 Lenders,
(iii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders, and (iv) if such Facility is the Incremental Term Facility, the
Required Incremental Term Lenders, if any;

 

114



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Loan Document; (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (v) the rate of interest applicable to the Term A-2 Facility may be amended
in a writing executed only by the Company and the Initial Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Guarantors, the Administrative Agent or the L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or

 

115



--------------------------------------------------------------------------------

the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent

 

116



--------------------------------------------------------------------------------

and the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent, the L/C Issuer or any Lender to exercise, and no delay by
any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The right, remedy, power or
privilege provided herein, and provided under any other Loan Document, are
cumulative and not exclusive of any right, remedy, power or privilege provided
by law.

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

117



--------------------------------------------------------------------------------

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company’s or such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such

 

118



--------------------------------------------------------------------------------

unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

119



--------------------------------------------------------------------------------

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of

 

120



--------------------------------------------------------------------------------

an Assignee Group and concurrent assignments from members of an Assignee Group
to a single Eligible Assignee (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

121



--------------------------------------------------------------------------------

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Company, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement. Any

 

122



--------------------------------------------------------------------------------

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Credit Agreement and to approve any amendment, modification or waiver of any
provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Company agrees that each Participant shall be entitled
to the benefits of Section 3.01, Section 3.04 and Section 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.07 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise

 

123



--------------------------------------------------------------------------------

such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.11(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Company under this Credit Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Credit Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Credit Agreement) that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitments and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may upon 30 days’ notice to the Company and
the Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment and acceptance of a successor L/C Issuer, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

124



--------------------------------------------------------------------------------

Section 10.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company or any other Loan Party against any and all of the obligations of
the Company or such Loan Party now or hereafter existing under this Credit
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Credit Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.09 Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

 

125



--------------------------------------------------------------------------------

Section 10.10 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.11 Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.12 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.05), all
of its interests, rights and obligations under this Credit Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

 

126



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 10.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

127



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent and joint Lead
Arrangers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Joint Lead Arrangers each is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Company or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any Joint Lead Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Company with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger has advised or is currently
advising the Company or any of its Affiliates on other matters) and neither the
Administrative Agent nor any Joint Lead Arranger has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the

 

128



--------------------------------------------------------------------------------

Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Joint Lead Arrangers have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

Section 10.17 Senior Indebtedness. The Obligations and all Extension Fees shall
constitute “Senior Indebtedness” as such term is defined in all debt instruments
to which the Company or any Restricted Subsidiary is a party and which contains
such a definition.

Section 10.18 Liability of General Partners and Other Persons. No general
partner of any Restricted Subsidiary that is a partnership, joint venture or
joint adventure shall have any personal liability in respect of such Restricted
Subsidiary’s obligation under this Credit Agreement or the Notes by reason of
his, her or its status as such general partner. In addition, no limited partner,
officer, employee, director, stockholder or other holder of an ownership
interest of or in the Company or any Restricted Subsidiary or any partnership,
corporation or other entity which is a stockholder or other holder of an
ownership interest of or in the Company or any Restricted Subsidiary shall have
any personal liability in respect of such obligations by reason of his, her or
its status as such limited partner, officer, employee, director, stockholder or
holder.

Section 10.19 Authorization of Third Parties to Deliver Information and Discuss
Affairs. The Company hereby confirms that it has authorized and directed each
Person whose preparation or delivery to the Administrative Agent or the Lenders
of any opinion, report or other information is a condition or covenant under
this Credit Agreement (including under Article V and Article VII) to so prepare
or deliver such opinions, reports or other information for the benefit of the
Administrative Agent and the Lenders. The Company agrees to confirm such
authorizations and directions provided for in this Section 10.19 from time to
time as may be requested by the Administrative Agent.

 

129



--------------------------------------------------------------------------------

Section 10.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need to know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto other than a Public Lender as provided in
Section 7.01, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section (other than in the case of a
pledge to any Federal Reserve Bank), to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Credit Agreement, (ii) any pledgee referred to in
Section 10.06(f), or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (g) with the written consent of the Company, or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any other Loan
Party.

In the event that the Administrative Agent, a Lender or an L/C Issuer are
requested or required pursuant to clause (b) or (c) above to disclose any
Information, to the extent permitted by law, such person shall provide the
Company with prompt written notice, to the extent practicable and not in
contravention with such request or requirement, of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section. If such
notice is not practicable or in contravention with such request or if, in the
absence of a protective order or other remedy or the receipt of a waiver by the
Company, the Administrative Agent, such Lender or such L/C Issuer is nonetheless
compelled to disclose Information, such person may, without liability hereunder,
disclose only that portion of the Information that is legally required to be
disclosed, provided that such person exercises reasonable efforts, to the extent
practicable, to preserve the confidentiality of such Information.
Notwithstanding the foregoing, the Administrative Agent, the Lenders and the L/C
Issuers may disclose Information to any regulatory or self-regulatory agency
having jurisdiction over it in the course of routine reviews or audits, which
Information may be disclosed without notice or restriction. For purposes hereof,
“routine” reviews or audits shall not include any reviews or audits the target
of which is the Company in particular (as opposed to the Company having been
arbitrarily selected as part of a wider review or audit).

 

130



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary thereof relating to any Company or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the Closing Date, such information shall not be Information
subject to this confidentiality provision if it is stamped “Public”.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information, and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.21 Acknowledgement. The Company hereby acknowledges that neither the
Administrative Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Company arising out of or in connection with this Credit
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.

 

131



--------------------------------------------------------------------------------

PUBLIC

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

CSC HOLDINGS, LLC By:  

 

  Name:     Title:   Sr. Vice President & Treasurer

1047 E 46TH STREET CORPORATION 151 S. FULTON STREET CORPORATION 2234 FULTON
STREET CORPORATION A-R CABLE SERVICES - NY, INC. ARSENAL MSUB 2, INC.
CABLEVISION AREA 9 CORPORATION CABLEVISION DIGITAL DEVELOPMENT, LLC CABLEVISION
FAIRFIELD CORPORATION CABLEVISION LIGHTPATH - CT, INC. CABLEVISION LIGHTPATH -
NJ, INC. CABLEVISION LIGHTPATH - NY, INC. CABLEVISION OF BROOKHAVEN, INC.
CABLEVISION OF BROOKLINE, INC. CABLEVISION OF CLEVELAND G.P., INC. CABLEVISION
OF CLEVELAND LP, INC. CABLEVISION OF CONNECTICUT CORPORATION CABLEVISION OF
HUDSON COUNTY, INC. CABLEVISION OF LITCHFIELD, INC.

CSC HOLDINGS CREDIT AGREEMENT (2006)

 

S-1



--------------------------------------------------------------------------------

CABLEVISION OF MONMOUTH, INC. CABLEVISION OF NEW JERSEY, INC. CABLEVISION OF
OAKLAND, LLC CABLEVISION OF PATERSON, LLC CABLEVISION OF ROCKLAND/RAMAPO, LLC
CABLEVISION OF WARWICK, LLC CABLEVISION OF SOUTHERN WESTCHESTER, INC.
CABLEVISION OF THE MIDWEST HOLDING CO., INC. CABLEVISION OF WAPPINGERS FALLS,
INC. CABLEVISION VOIP, LLC CABLEVISION SYSTEMS BROOKLINE CORPORATION CABLEVISION
SYSTEMS DUTCHESS CORPORATION CABLEVISION SYSTEMS EAST HAMPTON CORPORATION
CABLEVISION SYSTEMS GREAT NECK CORPORATION CABLEVISION SYSTEMS HUNTINGTON
CORPORATION CABLEVISION SYSTEMS ISLIP CORPORATION CABLEVISION SYSTEMS LONG
ISLAND CORPORATION CABLEVISION SYSTEMS NEW YORK CITY CORPORATION CABLEVISION
SYSTEMS SUFFOLK CORPORATION



--------------------------------------------------------------------------------

CABLEVISION SYSTEMS WESTCHESTER CORPORATION COMMUNICATIONS DEVELOPMENT
CORPORATION CSC ACQUISITION - MA, INC. CSC ACQUISITION - NY, INC. CSC
ACQUISITION CORPORATION CSC GATEWAY CORPORATION CSC OPTIMUM HOLDINGS, LLC CSC
TKR I, INC. CSC TKR, INC. LIGHTPATH VOIP, LLC PETRA CABLEVISION CORP. SAMSON
CABLEVISION CORP. SUFFOLK CABLE CORPORATION SUFFOLK CABLE OF SHELTER ISLAND,
INC. SUFFOLK CABLE OF SMITHTOWN, INC. TELERAMA, INC.

By:  

 

  Name:     Title:   Authorized Signatory of each of the above-named entities



--------------------------------------------------------------------------------

CABLEVISION LIGHTPATH, INC., effective after receipt of the regulatory approval
specified on Schedule 6.03

By:  

 

  Name:     Title:   Authorized Signatory

CSC GATEWAY CORPORATION

CABLEVISION OF NEW JERSEY, INC.

each a General Partner of

CABLEVISION OF NEWARK

CABLEVISION SYSTEMS BROOKLINE CORPORATION

Managing General Partner of

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

CABLEVISION AREA 9 CORPORATION Managing General Partner of

CABLEVISION OF CONNECTICUT, LIMITED PARTNERSHIP

CABLEVISION OF CLEVELAND G.P., INC. General Partner of CABLEVISION OF CLEVELAND,
L.P.

CABLEVISION FAIRFIELD CORPORATION General Partner of CABLEVISION SYSTEMS OF

SOUTHERN CONNECTICUT LIMITED PARTNERSHIP

CSC TKR, INC. and CSC TKR I, INC.

each a General Partner of KRC/CCC

INVESTMENT PARTNERSHIP

By:  

 

  Name:     Title:   Authorized Signatory of each of the above corporate general
partners



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By  

 

  Name:     Title:   LENDERS



--------------------------------------------------------------------------------

PUBLIC

EXECUTION VERSION

EXHIBIT A

SECOND AMENDED AND RESTATED VERSION

 

 

Published CUSIP Number: 22942GAC3

CREDIT AGREEMENT

dated as of February 24, 2006, first amended and restated as of May 27, 2009 and
further

amended and restated as of April 13, 2010

among

CSC HOLDINGS, LLC,

as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Restricted Subsidiaries,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and L/C Issuer,

BANC OF AMERICA SECURITIES LLC,

BARCLAYS CAPITAL

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners,

CITIBANK, NATIONAL ASSOCIATION

and

THE ROYAL BANK OF SCOTLAND PLC,

as Joint Bookrunners,

CITIBANK, NATIONAL ASSOCIATION,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BARCLAYS CAPITAL

and

THE ROYAL BANK OF SCOTLAND PLC,

As Co-Documentation Agents,

SUNTRUST BANK,

UBS AG,

and

US BANK, NATIONAL ASSOCIATION,

as Managing Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01   
Certain Defined Terms    1 Section 1.02    Other Interpretive Provisions    39
Section 1.03    Accounting Terms    40 Section 1.04    Rounding    41
Section 1.05    Times of Day    41 Section 1.06    Letter of Credit Amounts   
41 Section 1.07    Currency Equivalents Generally    41 ARTICLE II THE
COMMITMENTS AND CREDIT EXTENSIONS Section 2.01    The Loans    41 Section 2.02
   Borrowings, Conversions and Continuations of Loans    42 Section 2.03   
Letters of Credit    44 Section 2.04    Prepayments    53 Section 2.05   
Termination or Reduction of Commitments    56 Section 2.06    Repayment of Loans
   57 Section 2.07    Interest    58 Section 2.08    Fees    59 Section 2.09   
Computation of Interest and Fees    60 Section 2.10    Evidence of Debt    60
Section 2.11    Payments Generally; Administrative Agent’s Clawback    61
Section 2.12    Sharing of Payments by Lenders    63 Section 2.13    Increase in
Commitments    64 Section 2.14    Incremental Term Facility    66 Section 2.15
   Additional Facilities    67 Section 2.16    Extended Lenders and Facilities
   69 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01    Taxes
   71 Section 3.02    Illegality    73 Section 3.03    Inability to Determine
Rates    73 Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans
   73 Section 3.05    Compensation for Losses    75 Section 3.06    Mitigation
Obligations; Replacement of Lenders    76

 

i



--------------------------------------------------------------------------------

ARTICLE IV GUARANTY Section 4.01    Guaranty    77 Section 4.02    Rights of
Lenders    77 Section 4.03    Certain Waivers    77 Section 4.04    Obligations
Independent    78 Section 4.05    Subrogation    78 Section 4.06    Termination;
Reinstatement    78 Section 4.07    Subordination    78 Section 4.08    Stay of
Acceleration    79 Section 4.09    Condition of Company    79 Section 4.10   
Limitation on Guaranty    79 ARTICLE V CONDITIONS PRECEDENT Section 5.01   
Conditions of Initial Credit Extension    80 Section 5.02    Conditions to all
Credit Extensions    83 ARTICLE VI REPRESENTATIONS AND WARRANTIES Section 6.01
   Existence, Qualification and Power    83 Section 6.02    Subsidiaries;
Affiliates; Loan Parties    84 Section 6.03    Authority; No Conflict    84
Section 6.04    Financial Condition    84 Section 6.05    Litigation, Compliance
with Laws    86 Section 6.06    Titles and Liens    86 Section 6.07   
Regulation U; Investment Company Act    86 Section 6.08    Taxes    86 Section
6.09    Other Credit Agreements    86 Section 6.10    Full Disclosure    87
Section 6.11    No Default    87 Section 6.12    Approval of Regulatory
Authorities    87 Section 6.13    Binding Agreements    87 Section 6.14   
Franchises    87 Section 6.15    Collective Bargaining Agreements    88 Section
6.16    Investments    88

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS OF THE

COMPANY AND THE RESTRICTED SUBSIDIARIES

Section 7.01    Financial Statements and Other Information    88 Section 7.02   
Taxes and Claims    91 Section 7.03    Insurance    92 Section 7.04   
Maintenance of Existence; Conduct of Business    92 Section 7.05    Maintenance
of and Access to Properties    92 Section 7.06    Compliance with Applicable
Laws    92 Section 7.07    Litigation    92 Section 7.08    Subsidiaries    93
Section 7.09    Franchises    93 Section 7.10    Use of Proceeds    93
Section 7.11    Further Assurances    94 Section 7.12    Indebtedness    94
Section 7.13    Contingent Liabilities    95 Section 7.14    Liens    96
Section 7.15    Leases    97 Section 7.16    TKR    97 Section 7.17   
Investments    97 Section 7.18    Restricted Payments    98 Section 7.19   
Business    99 Section 7.20    Transactions with Affiliates    99 Section 7.21
   Amendments of Certain Instruments    99 Section 7.22    Issuance of Stock   
99 Section 7.23    Operating Cash Flow    100 Section 7.24    Cash Flow Ratio   
100 Section 7.25    Senior Secured Leverage Ratio    101 Section 7.26   
Incremental Term Facility Covenants    101 Section 7.27    Additional Facility
Covenants    101 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Section 8.01   
Events of Default    102 Section 8.02    Remedies upon Event of Default    105
Section 8.03    Application of Funds    107 ARTICLE IX THE ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority    108 Section 9.02    Rights as a
Lender    108

 

iii



--------------------------------------------------------------------------------

Section 9.03    Exculpatory Provisions    108 Section 9.04    Reliance by
Administrative Agent    109 Section 9.05    Delegation of Duties    110 Section
9.06    Resignation of Administrative Agent    110 Section 9.07    Non-Reliance
on Administrative Agent and Other Lenders    111 Section 9.08    No Other
Duties, Etc.    111 Section 9.09    Administrative Agent May File Proofs of
Claim    111 Section 9.10    Collateral and Guaranty Matters    112 ARTICLE X
MISCELLANEOUS Section 10.01    Amendments, Etc.    113 Section 10.02    Notices;
Effectiveness; Electronic Communications    115 Section 10.03    No Waiver;
Cumulative Remedies    117 Section 10.04    Expenses; Indemnity; Damage Waiver
   117 Section 10.05    Payments Set Aside    119 Section 10.06    Successors
and Assigns    120 Section 10.07    Right of Setoff    125 Section 10.08   
Interest Rate Limitation    125 Section 10.09    Counterparts; Integration;
Effectiveness    125 Section 10.10    Survival of Representations and Warranties
   126 Section 10.11    Severability    126 Section 10.12    Replacement of
Lenders    126 Section 10.13    Governing Law; Jurisdiction; Etc.    127 Section
10.14    Waiver of Jury Trial    128 Section 10.15    No Advisory or Fiduciary
Responsibility    128 Section 10.16    USA PATRIOT Act Notice    129 Section
10.17    Senior Indebtedness    129 Section 10.18    Liability of General
Partners and Other Persons    129 Section 10.19    Authorization of Third
Parties to Deliver Information and Discuss Affairs    129 Section 10.20   
Treatment of Certain Information; Confidentiality    130 Section 10.21   
Acknowledgement    131

 

Schedule 1.01(i)    Restricted Subsidiaries Schedule 1.01(ii)    Unrestricted
Subsidiaries Schedule 1.01(iii)            Guarantors Schedule 2.01   
Commitments and Applicable Percentages Schedule 2.03    Existing Letters of
Credit Schedule 6.02    Subsidiaries; Affiliates; Loan Parties Schedule 6.03   
Required Consents and Regulatory Approvals Schedule 6.05    Existing Litigation
Schedule 6.14    Existing Franchises Schedule 6.16    Existing Investments

 

iv



--------------------------------------------------------------------------------

Schedule 7.12    Existing Indebtedness Schedule 7.13    Existing Guarantees
Schedule 7.14    Existing Liens Schedule 7.20    Transactions with Affiliates
Schedule 10.02    Administrative Agent’s Office, Certain Addresses for Notices
Schedule 10.06    Processing and Recordation Fees EXHIBIT A    Form of Committed
Loan Notice EXHIBIT B-1    Form of Term Note EXHIBIT B-2    Form of Revolving
Credit Note EXHIBIT C    Form of Compliance Certificate EXHIBIT D-1    Form of
Certificate as to Quarterly Financial Statements EXHIBIT D-2    Form of
Certificate as to Annual Financial Statements EXHIBIT E    Form of Opinion of
Counsel to the Company and the Restricted Subsidiaries EXHIBIT F-1    Form of
Opinion of Special New York Counsel to the Company and the Restricted
Subsidiaries EXHIBIT F-2    Form of Opinion of Special New Jersey Counsel to the
Company and the Restricted Subsidiaries EXHIBIT F-3    Form of Opinion of
Special FCC Counsel to the Company and the Restricted Subsidiaries EXHIBIT G   
Form of Opinion of Special New York Counsel to the Administrative Agent EXHIBIT
H    Form of Assignment and Assumption Agreement EXHIBIT I    Form of
Incremental Term Supplement EXHIBIT J-1    Form of Additional Incremental Term
Facility Supplement EXHIBIT J-2    Form of Additional Revolver/Term A Facility
Supplement EXHIBIT K-1    Form of Extended Additional Facility Agreement EXHIBIT
K-2    Form of Extended Incremental Term Facility Agreement EXHIBIT K-3    Form
of Extended Revolving Credit Facility Agreement EXHIBIT K-4    Form of Extended
Term A Facility Agreement EXHIBIT L    Form of Joinder Agreement

 

v